Exhibit 10.3

 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
 

 
 
STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
ONCORE BIOPHARMA, INC.
 
AND
 
EACH OF THE STOCKHOLDERS OF
ENANTIGEN THERAPEUTICS, INC.
 
DATED AS OF OCTOBER 1, 2014
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 Page
 
ARTICLE I
CERTAIN DEFINITIONS
1
      
ARTICLE II
THE TRANSACTION
10
2.1.
Purchase of Common Stock
10
2.2.
Purchase Price Payment
10
2.3.
Debt Estimate
10
2.4.
Closing Statement; Adjustment to Purchase Price
11
2.5.
Deferred Payment
13
2.6.
Earn-Out
14
2.7.
Stockholder Representative
14
     
ARTICLE III
CLOSING
15
3.1.
Closing Date
15
3.2.
Closing Deliveries
16
     
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
17
4.1.
Authority
17
4.2.
No Conflict
17
4.3.
Ownership
17
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF  THE STOCKHOLDERS REGARDING THE COMPANY
18
5.1.
Organization
18
5.2.
Authority
18
5.3.
No Conflict
18
5.4.
Capitalization; Ownership
19
5.5.
Subsidiaries
19
5.6.
Financial Statements; Undisclosed Liabilities
19
5.7.
Absence of Certain Changes or Events
20
5.8.
Condition of Assets
21
5.9.
Real Property
21
5.10.
Leases; Leased Real Property
22
5.11.
Receivables
23
5.12.
Intellectual Property
23
5.13.
Material Contracts
25
5.14.
Litigation
25
5.15.
Compliance; Permits
25
5.16.
Environmental Matters
30
5.17.
Employee Benefit Matters.
31
5.18.
Taxes
32
5.19.
Consents
33
5.20.
Employee Relations
33
5.21.
Transactions with Related Parties
34

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
5.22.
Insurance
35
5.23.
Brokers
35
5.24.
Compensation Arrangements; Officers and Directors
35
5.25.
Regulatory Disqualification
35
5.26.
HIPAA
36
5.27.
Bank Accounts
36
5.28.
Disclosure
36
     
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
36
6.1.
Organization
36
6.2.
Corporate Power and Authority
36
6.3.
No Conflict
36
6.4.
Consents
37
6.5.
Brokers
37
6.6.
Purchase for Investment
37
6.7.
Legal Proceedings
37
6.8.
Independent Investigation
37
6.9.
Sufficiency of Funds
37
     
ARTICLE VII
Post-Closing Covenants
38
7.1.
Conduct of Business by the Company
38
7.2.
Director and Officer Indemnification and Insurance
40
7.3.
Drexel/Blumberg Patent License Agreement
40
     
ARTICLE VIII
Additional Agreements
41
8.1.
Confidentiality
41
8.2.
Further Assurances
41
8.3.
Buyer Confidentiality
41
8.4 Assistance with Books and Records  41      
ARTICLE IX
TAX MATTERS
42
9.1.
Tax Returns
42
9.2.
Tax Indemnification
42
9.3.
Income Tax Refunds
43
9.4.
Assistance and Records
43
9.5.
Transfer Taxes
43
9.6.
Survival of Obligations
43

 
 
- ii -

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page

     
ARTICLE X
SURVIVAL AND INDEMNIFICATION
43
10.1.
Survival
43
10.2.
Several Indemnification
44
10.3.
Joint and Several Indemnification
44
10.4.
Claims and Process
46
10.5.
Materiality
48
10.6.
Right of Offset
48
10.7.
Sole Remedy
48
10.8.
No Circular Recovery
48
10.9.
Effect of Investigation
48
10.10.
Tax Treatment
48
     
ARTICLE XI
MISCELLANEOUS
49
11.1.
Interpretive Provisions
49
11.2.
Entire Agreement
49
11.3.
Successors and Assigns
49
11.4.
Headings
49
11.5.
Modification and Waiver
50
11.6.
Expenses
50
11.7.
Notices
50
11.8.
Governing Law; Consent to Jurisdiction
51
11.9.
Public Announcements
51
11.10.
No Third Party Beneficiaries
51
11.11.
Counterparts
51

 
 
- iii -

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
October 1, 2014, by and among OnCore Biopharma, Inc., a Delaware corporation
(“Buyer”), and Pharmabridge, Inc., a Pennsylvania corporation, and Hepatitis B
Foundation, a Pennsylvania non-profit foundation (each, a “Stockholder”  and
together, the “Stockholders”).
 
RECITALS
 
A.           Enantigen Therapeutics, Inc., a Delaware corporation (the
“Company”) has issued and outstanding 1,197 shares of common stock, $0.001 par
value (the “Common Stock”), and no other equity securities.  All of the Common
Stock is owned by the Stockholders in the amounts set forth opposite each
Person’s name on Exhibit ‎2.1 attached hereto (the “Stockholder Percentages”).
 
B.           Buyer desires to purchase and the Stockholders desire to sell all
of the Common Stock, which constitutes one hundred percent (100%) of the
outstanding capital stock of the Company, on the terms and subject to the
conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements contained herein and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, and upon the terms and subject to the conditions hereinafter set
forth, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
ARTICLE I or throughout this Agreement:
 
1.1. “Action” means any litigation, suit, claim, charge, action, proceeding or
investigation, whether in contract or tort or otherwise.
 
1.2. “Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.
 
1.3. “Ancillary Agreement” means any agreement, exhibit or certificate executed
and delivered in accordance with or required by this Agreement, and any other
agreement or certificate specifically identified as an Ancillary Agreement for
purposes of this Agreement.
 
1.4. “business day” means any day other than a day on which banks in the State
of Delaware are required or authorized to be closed.
 
 
- 1 -

--------------------------------------------------------------------------------

 
1.5. “Capsid Compound” means a compound that inhibits HBV capsid assembly.
 
1.6. “Capsid Product” means a pharmaceutical composition containing, consisting
of or comprising a Capsid Compound as an active pharmaceutical ingredient, as
monotherapy or in combination therapy, for which either (a) the manufacture, use
or sale of which is covered by a Valid Claim of an Earn-Out Patent or (b)
contains one or more of the Capsid Compounds set forth on Exhibit ‎1.6.
 
1.7. “cGLP” means the Good Laboratory Practice requirements under applicable
Laws for nonclinical laboratory studies that support or are intended to support
applications for research or marketing permits for products regulated by the
U.S. Food and Drug Administration or comparable Governmental Authorities,
including as set forth in 21 C.F.R.  Part 58, applicable FDA guidance and EC
Directives 87/18/EEC, 88/320/EEC and 1999/11/EC, and as otherwise required for
similar activities by the applicable Governmental Authority in any jurisdiction
in the world.
 
1.8. “Code” means the Internal Revenue Code of 1986, as amended.
 
1.9. “Company Intellectual Property Rights” means all Intellectual Property
Rights owned, in whole or part, by the Company.
 
1.10. “Company Products” means all “drugs” and “biologics” as those terms are
defined in the Food Drug and Cosmetic Act and Public Health Services Act,
including all biological, pharmaceutical and drug candidates, compounds,
reagents, assays or products and any antibody or other prophylactic agent
directed at a specific antigen or other target or in any disease indication area
that is being researched, tested, manufactured, distributed or developed by the
Company, including any HBsAg Product and/or Capsid Product.
 
1.11. “Contracts” means all written or oral agreements, contracts or commitments
of the following types to which the Company is a party or by which the Company
or any of its properties or assets is bound as of the date hereof and between
the date hereof and the Closing Date: (a) real property leases; (b) labor or
employment-related agreements; (c) joint venture and limited partnership
agreements; (d) mortgages, indentures, loan or credit agreements, security
agreements and other agreements and instruments relating to the borrowing of
money or extension of credit in excess of $[***]; (e) agreements for the sale of
materials, goods or products or performance of services by or with any vendor
(or any group of related vendors) that had annual aggregate payments exceeding
$[***] in any of the last [***] calendar years; (f) lease agreements for
machinery and equipment, motor vehicles, or furniture and office equipment or
other personal property by or with any vendor (or any group of related vendors)
that had annual aggregate payments exceeding $[***] in any of the last [***]
calendar years; (g) agreements or other instruments (excluding purchase orders
entered into in the ordinary course of business consistent with past practice)
providing for, or reasonably likely to lead to, payments (whether fixed,
contingent or otherwise) by or to the Company in an aggregate amount of $[***]
or more during the [***] month period after the date hereof; (h) agreements
restricting in any manner the right of the Company to compete with any other
person, restricting the right of the Company to sell to or purchase from any
other person, restricting in any manner the right of any other person to Compete
with the Company, or restricting the right of any other person to sell or
purchase
 
 
- 2 -

--------------------------------------------------------------------------------

 
from the Company; (i) agreements with any Affiliate of the Company; (j)
agreements with any governmental entity or authority; (k) guaranties,
performance, bid or completion bonds, surety and appeal bonds, return of money
bonds, and surety or indemnification agreements; (l) custom bonds and standby
letters of credit; (m) license agreements or other agreements regarding any
Intellectual Property Rights (including agreements pursuant to which the Company
is granted licenses Intellectual Property Rights from any third party (other
than off-the shelf software licensed under shrink wrap agreements) and
agreements pursuant to which the Company grants licenses of Intellectual
Property Rights to any third party); (n) agreements, contracts or commitments
which cannot be terminated by the Company on notice of [***] calendar days or
less and without payment by the Company of less than $[***] upon such
termination; (o) sales agent agreements; (p) distribution agreements; (q) powers
of attorney; and (r) agreements relating to the acquisition or disposition of
any business or division of a business or its assets outside the ordinary course
of business, including any securities purchase agreements, asset purchase
agreements, merger agreements, business combination agreements and any earn-out
or agreement for the deferred payment of purchase price entered into in
connection therewith.
 
1.12. “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly or as trustee or executor,
of the power to direct or cause the direction of the management or policies of a
Person, whether through equity ownership, as trustee or executor, by contract or
credit arrangement or otherwise.
 
1.13. “Debt” means all principal, interest, premiums or other obligations of the
Company related to: (a) all outstanding liabilities, including, but not limited
to, the Unpaid Transaction Fees and Expenses, and any indebtedness for borrowed
money; (b) all obligations for the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and consistent with past practice); (c) all obligations evidenced by notes,
bonds, debentures or other similar instruments, and the amount of all checks
drawn in excess of balances; (d) all indebtedness created or arising under the
conditional sale or other title retention agreement with respect to acquired
property; (e) all obligations as lessee or lessees under leases that have been
or should be, in accordance with GAAP, recorded as capital leases; (f) all
obligations, contingent or otherwise, under acceptance, letter of credit or
similar facilities; (g) all obligations pursuant to factoring agreements for
accounts receivable; (h) all Debt of Persons other than the Company of the type
referred to in clauses (a) through (g) above that is guaranteed directly or
indirectly in any manner, or in effect guaranteed directly or indirectly through
an agreement with the Company; (w) to pay or purchase such Debt or to advance or
supply funds for the payment or purchase of such Debt, (x) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Debt or to assure
the holder of such Debt against loss, (y) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (z) otherwise to assure a creditor against loss; (i) all Debt of
the type referred to in clauses (a) through (g) above that is secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any lien on property (including accounts and contract rights)
owned by the Company, even though such person has not assumed, become liable for
or guaranteed the payment of such Debt, provided, that such Debt referred to in
this clause (i) is of the type that would be reflected as debt on a balance
sheet prepared in accordance with GAAP; and (j) all accrued but unpaid interest
(or interest equivalent) to the date of determination, and all prepayment
premiums, penalties, costs and expenses related to any items of Debt of the type
referred to in clauses (a) through (i) above that would be required to be paid
to extinguish the Debt at the Closing.
 
 
- 3 -

--------------------------------------------------------------------------------

 
1.14.  “Earn-Out Patent” means any Patent that is either (i) owned in whole or
in part by Company at the Closing Date; or (ii) licensed to Company at the
Closing Date under the Blumberg Institute and Drexel University Patent License
Agreement, dated October 8, 2013,  the Blumberg Institute and Drexel University
Patent License Agreement, dated October 18, 2013 or the Blumberg Institute and
Drexel University Patent License Agreement, dated September 24, 2014.
 
1.15. “Earn-Out Product” means a Capsid Product and/or a HBsAg Product.
 
1.16. “EMA” means the European Medicines Agency and any successor agency
thereto.
 
1.17. “Environmental Laws” means all applicable foreign, federal, state, and
local laws, rules, regulations, ordinances, the common law, judgments, orders,
consent agreements, work practices, standards, and norms relating to: (i) the
protection of the environment (including air, surface, and subsurface water,
drinking water supplies, surface, and subsurface land, the interior of any
building or building component, soil and natural resources) or human health; or
(ii) the presence, Management, labeling, packaging, distribution, marketing,
Release or threat of Release of or exposure to Hazardous Substances.
 
1.18. “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
 
1.19. “Final Closing Statement” means: (i) the Closing Statement if no Notice of
Disagreement with respect thereto is duly and timely delivered pursuant to
Section ‎2.4(a); or (ii) if such a Notice of Disagreement is so delivered, the
Closing Statement as agreed to by the Stockholder Representative and Buyer
pursuant to Section ‎2.4 or, in the absence of such agreement, the Final Closing
Statement as prepared by the Arbiter pursuant to Section ‎2.4.
 
1.20. “Final Debt” means the Closing Date Debt: (i) as shown in the Closing
Statement if no Notice of Disagreement with respect thereto is duly and timely
delivered pursuant to Section ‎2.4(b) or (y) if such a Notice of Disagreement is
so delivered, as agreed to by the Stockholders and Buyer pursuant to Section
‎2.4; or (ii) if such Notice of Disagreement is so delivered and in the absence
of such an agreement, as shown in the Arbiter’s calculation delivered pursuant
to Section ‎2.4.
 
1.21.  “First HBV Product” means Buyer’s or its Affiliates’ first product
indicated for the treatment of HBV which is the subject of a First Commercial
Sale.
 
1.22. “First Commercial Sale” means the first sale to a third party of the First
HBV Product in any regulatory jurisdiction after the Regulatory Approval has
been obtained in such jurisdiction.  For clarity, sales for clinical studies,
compassionate use, named patient programs, sales under a treatment IND, test
marketing, and any nonregistrational studies where such First HBV Product is
supplied with or without charge shall not be a First Commercial Sale; provided,
however, that if such First HBV Product which is the subject of such sale is
later commercialized by the third party so as to constitute the “First
Commercial Sale,” then all amounts received by the Company, Buyer or their
respective Affiliates or any licensees or sublicensees from such sale shall be
included in “Net Sales.”
 
 
- 4 -

--------------------------------------------------------------------------------

 
1.23. “GAAP” means United States generally accepted accounting principles.
 
1.24. “GAAP Consistently Applied” means GAAP: (A) using the same accounting
methods, policies, practices, and procedures, with consistent classification,
judgments, and estimation methodology, as were used by the Company in preparing
the Balance Sheet to the extent consistent with GAAP; (B) not taking into
account any changes in circumstances or events occurring after the opening of
business on the Closing Date, except to the extent such changes provide
indications of conditions on the Closing Date; and (C) in no event reducing the
respective amounts or reserves and accruals for the Company from the amounts
included in the Balance Sheet except to reflect (i) cash payments made by the
Company subsequent to the date of the Balance Sheet, and (ii) changes in
circumstances or events occurring between the date of the Balance Sheet and the
Closing Date, but only if such changes either definitively resolve or otherwise
conclusively establish the amount of the liability exposure with respect to
which the reserve in question has been established.
 
1.25. “Governmental Authority” means any international, multi-national, United
States or non-United States national, state, regional, provincial, municipal or
local government, governmental, regulatory or administrative authority, agency,
instrumentality or commission or any court, tribunal, or judicial or arbitral
body (or any department, bureau or division thereof).
 
1.26. “Hazardous Substances” means any and all hazardous or toxic substances,
wastes or materials, pollutants or contaminants (including polychlorinated
biphenyls, friable asbestos, volatile and semi-volatile organic compounds, oil,
petroleum products and fractions, medical waste, and radioactive materials), or
any other similar substances, wastes or materials regulated under Environmental
Laws.
 
1.27. “HBsAg Compound” means a compound that inhibits hepatitis B virus surface
antigen (HBsAg) secretion.
 
1.28. “HBsAg Product” means a pharmaceutical composition containing, consisting
of or comprising a HBsAg Compound as an active pharmaceutical ingredient, as
monotherapy or in combination therapy, for which either (a) the manufacture, use
or sale of which is covered by a Valid Claim of an Earn-Out Patent or (b)
contains one or more of the HBsAg Compounds set forth on Exhibit ‎1.28.
 
1.29. “HBV” means Hepatitis B virus.
 
 
- 5 -

--------------------------------------------------------------------------------

 
1.30. “Intellectual Property Rights” means any and all intellectual and
industrial property rights and other similar proprietary rights, in any
jurisdiction, whether registered or unregistered, including all rights
pertaining to or deriving from: (a) Patents; (b) Know-How; (c) inventions,
invention disclosures, discoveries and improvements, whether or not patentable;
(d) works of authorship (“Copyrights”); (e) computer software and firmware,
including data files, source code, object code and software-related
specifications and documentation (collectively “Software”); (f) trademarks,
trade names, service marks, certification marks, service names, brands, trade
dress, and logos, applications therefore, and the goodwill associated therewith
(collectively, “Trademarks”); (g) trade secrets (including those trade secrets
defined in the Uniform Trade Secrets Act and under corresponding foreign
statutory Law and common law), non-public information, and confidential
information, business, technical, and know-how information, and rights to limit
the use or disclosure thereof by any Person (collectively “Trade Secrets”); (h)
domain names; and (h) proprietary databases and data compilations and all
documentation relating to the foregoing; and including in each case any and all
(x) registrations of, applications to register, and renewals and extensions of,
any of the foregoing with or by any Governmental Authority in any jurisdiction,
and (y) past, present, and future claims, defenses, and causes of action arising
under any of the foregoing.
 
1.31. “Interim Period” means the portion of any Straddle Period that ends on the
Closing Date.
 
1.32. “Know-How” means all technical and scientific information, knowledge,
technology, means, methods, processes, practices, formulae, sequences,
structures, models, instructions, skills, techniques, procedures, compilations,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, protocols, computer programs, apparatuses, specifications, data and
results, including: biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, including study designs
and protocols; assays; and biological methodology; in each case (whether or not
confidential, proprietary, patented or patentable) in written, electronic or any
other form now known or hereafter developed.
 
1.33. “knowledge,” “to the knowledge” or “known” and words of similar import
mean, with respect to Pharmabridge, Inc., the actual knowledge of Xiaodong Xu
and Tong Xiao or the knowledge Xiaodong Xu and Tong Xiao would have had after
due inquiry, and with respect to Hepatitis B Foundation, the actual knowledge of
Joel Rosen and Timothy Block or the knowledge Joel Rosen and Timothy Block would
have had after due inquiry, and with respect to Buyer, the actual knowledge of
Patrick Higgins or the knowledge Patrick Higgins would have had after due
inquiry.
 
1.34. “Laws” means any statute, law, constitution, executive order, ordinance,
regulation, rule, notice, court decision, order, writ, injunction, judgment,
decree, resolution, corporate integrity agreement, stipulation, determination,
requirement or rule of law (including common law), code or edict issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Authority.
 
1.35. “Losses” means any and all losses, liabilities, damages (including
punitive damages), penalties, obligations, loss of profits, awards, fines,
deficiencies, diminution in value, demands, interest, claims (including third
party claims whether or not meritorious), costs, and expenses whatsoever
(including reasonable attorneys’, consultants’ and other professional fees and
disbursements of every kind, nature and description) resulting from, arising out
of or incident to any matter for which indemnification is provided under this
Agreement; provided, that Losses shall not include lost profits, punitive or
consequential damages unless paid to third parties.
 
 
- 6 -

--------------------------------------------------------------------------------

 
1.36. “Major EU Country” means any of the United Kingdom, France, Germany,
Italy, or Spain.
 
1.37. “Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to sell Earn-Out Products (but
excluding Pricing Approval) in any particular jurisdiction
 
1.38. “Material Adverse Effect” means any circumstance or event which,
individually or in the aggregate with any other circumstance or event, is or
could be reasonably expected to be material and adverse to the business,
properties, operations, earnings, prospects, condition (financial or otherwise),
products, assets, results of operations or liabilities of the Company.  For the
purposes of this Agreement, the determination of whether a breach of a
representation and warranty or covenant of this Agreement shall be deemed to
give rise to a Material Adverse Effect shall be determined on a cumulative basis
by adding the effect of the breach of any such representation and warranty or
covenant (determined without regard to any materiality or Material Adverse
Effect qualifiers) to the effect of all other breaches of representations,
warranties and covenants of this Agreement (determined without regard to any
materiality or Material Adverse Effect qualifiers) for each of the applicable
period or periods to which such representations, warranties or covenants relate,
in all cases before applying the materiality standard set forth in the preceding
sentence, and then determining whether, for any of the applicable periods, such
aggregate sum exceeds the materiality standard set forth in the preceding
sentence.  For purposes of this definition of Material Adverse Effect, the
effect of any matter as to any past period shall be determined based on its
actual effect, and its effect as to any future period shall be determined based
on the effect that such matter is reasonably likely to have.
 
1.39. “NDA” means a new drug application or supplemental new drug application or
any amendments thereto submitted to the FDA in the United States.
 
1.40. “Net Sales” means the total amount billed or invoiced on sales of the
First HBV Product by the Company, Buyer or its Affiliates or their respective
licensees or sublicensees to third parties (including wholesalers and
distributors) in bona fide arm’s length transactions, less the following
deductions that are not otherwise recoverable by or reimbursable to such selling
party:
 
(a) customary trade, cash, and quantity discounts in the industry that are
actually given;
 
(b) price reductions or rebates, retroactive or otherwise, imposed by,
negotiated with and otherwise paid to Governmental Authorities or other payees;
 
(c) taxes on sales (such as sales, value added or use taxes) to the extent added
to the sale price and set forth separately as such in the total amount invoiced;
 
(d) amounts that do not exceed the original invoice amount that are repaid or
credited by reason of rejections, defects, [***] of gross sales associated with
return goods allowance during such period or recalls, or because of retroactive
price reductions, including rebates or wholesaler charge backs;
 
 
- 7 -

--------------------------------------------------------------------------------

 
(e) the portion of administrative fees recorded by the Company, Buyer or its
Affiliates or their respective licensees or sublicensees (in accordance with its
standard practices) as being paid during the relevant time period to group
purchasing organizations, pharmaceutical benefit managers or Medicare
prescription drug plans relating to such First HBV Product;
 
(f) any invoiced amounts from a prior period which are not collected and are
written off by the Company, Buyer or its Affiliates or their respective
licensees or sublicensees, including bad debts, but not to exceed [***] of the
gross sales during such prior period;
 
(g) that portion of the annual fee on prescription drug manufacturers imposed by
the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, as amended,
and reasonably allocable to sales of the First HBV Products;
 
(h) pre-paid freight, insurance, and other transportation charges to the extent
added to the sale price and set forth separately as such in the total amount
invoiced, as well as any fees for services provided by wholesalers and
warehousing chains related to the distribution of such First HBV Product; and
 
(i) any other similar and customary deductions that are required by GAAP.
 
Net Sales shall not include transfers or dispositions for charitable,
promotional, pre-clinical, clinical, regulatory or governmental purposes.  Net
Sales shall include the amount or fair market value of all other consideration
received by Company, Buyer or its Affiliates or their respective licensees or
sublicensees in respect of the sale of a First HBV Product, whether such
consideration is in cash, payment in kind, exchange or other form.  Net Sales
shall not include sales between or among Company, Buyer and its Affiliates and
their respective licensees and sublicensees.
 
1.41. “Patents” means (i) pending patent applications, issued patents, utility
models and designs and (ii) reissues, substitutions, confirmations,
registrations, validations, reexaminations, continuations, continued prosecution
applications, continuations-in-part, or divisions of or to any patents, patent
applications, utility models or designs.
 
1.42. “Permit” means all permits, registrations, franchises, grants,
authorizations (including marketing and investigational authorizations),
licenses, concessions, easements, variances, exceptions, consents, certificates,
approvals, and orders of any Governmental Authority.
 
1.43. “Person” or “person” means an individual, corporation, partnership,
association, limited liability company, trust, unincorporated organization,
other entity or group (as group is defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended).
 
1.44. “Phase 1b Clinical Trial” means a clinical trial of a pharmaceutical
product into infected patients with the primary purpose of determining safety,
efficacy, metabolism, pharmacokinetic properties and clinical pharmacology of
such product.
 
 
- 8 -

--------------------------------------------------------------------------------

 
1.45. “Phase 2 Clinical Trial” means a clinical trial, as described in 21 C.F.R.
§312.21(b), or an equivalent clinical trial in a country other than the U.S., of
a pharmaceutical product on patients, including possibly pharmacokinetic
studies, the principal purposes of which are to make a preliminary determination
that such product is safe for its intended use and to obtain sufficient
information about such product’s efficacy to permit the design of further
clinical trials.
 
1.46. “Phase 3 Clinical Trial” means a clinical trial, as described in 21 C.F.R.
§312.21(c), or an equivalent clinical trial in a country other than the U.S.,
undertaken to (i) establish that a drug is safe and efficacious for such
Indication; (ii) define warnings, precautions and adverse reactions that are
associated with the drug in the dosage range to be prescribed and (iii) support
approval of an application to a Regulatory Authority for the commercial sale of
such drug.
 
1.47. “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date.
 
1.48. “Pre-Closing Taxes” means all liabilities for Taxes of the Company for
Pre-Closing Tax Periods and any Interim Period determined without regard to any
carryback of a loss or credit arising after the Closing Date.
 
1.49. “Pricing Approval” means with respect to a particular country, an approval
granted by, or the result of negotiations with, a Regulatory Authority or
another competent public or private entity (e.g. health insurance) in relation
to the pricing of an Earn-Out Product and/or the reimbursement or assumption of
costs for such Earn-Out Product by the relevant government or by such competent
public or private entity.
 
1.50. “Regulatory Approval” means, with respect to a country, any and all
approvals, licenses, registrations, or authorizations of any Regulatory
Authority required to commercially distribute, sell, or market an Earn-Out
Product in such country, including, where applicable, (i) Pricing Approvals in
such country, (ii) pre- and post-approval marketing authorizations (including
any prerequisite manufacturing approval or authorization related thereto), and
(iii) approval of labeling for the Earn-Out Product.
 
1.51. “Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority with the power to confer, limit, condition or
revoke Regulatory Approval in such country or jurisdiction.
 
1.52. “Straddle Period” means any Tax period that includes but does not end on
the Closing Date.
 
1.53. “Unpaid Transaction Fees and Expenses” means all costs, fees, and expenses
payable by the Company and not paid prior to the Closing arising under, or in
connection with negotiating and entering into this Agreement, except as
explicitly set forth in Section ‎11.6 hereof.
 
1.54. “Valid Claim” means either (a) a claim of an issued and unexpired patent
that (i) has not been canceled, withdrawn, or revoked, (ii) has not been
rejected or held unenforceable or invalid by a decision of a court or agency of
competent jurisdiction, from which no appeal can be or has been taken within the
time allowed for appeal, or (iii) has not lapsed or become abandoned or been
admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise; or (b) a claim of a patent application wherein said patent
application has been pending for less than seven (7) years (calculated from the
earliest priority date to which such patent application claims priority).
 
 
- 9 -

--------------------------------------------------------------------------------

 
ARTICLE II
THE TRANSACTION
 
2.1. Purchase of Common Stock.  At the Closing referred to in Section ‎3.1
below, each Stockholder will sell and assign to Buyer, and Buyer will purchase
from each such Stockholder, the shares of Common Stock set forth opposite such
Stockholder’s name on Exhibit ‎2.1 attached hereto, free and clear of all
Encumbrances.
 
2.2. Purchase Price Payment.
 
(a) Purchase Price.  The aggregate purchase price for all of the shares of
Common Stock shall be an amount equal to Five Million US Dollars ($5,000,000),
subject to the adjustments set forth in Sections ‎2.3, ‎2.4, and ‎2.5, hereof
(the “Aggregate Purchase Price”), which shall be comprised of: (i) Two Million
US Dollars ($2,000,000) (the “Closing Date Cash Purchase Price”), subject to the
adjustment set forth in Sections ‎2.3; (ii) Three Million US Dollars
($3,000,000) (the “Deferred Payment”), subject to the adjustments set forth in
Section ‎2.4; and (iii) the Earn-Out, subject to the adjustment set forth in
Section ‎2.5.
 
(b) Payments.  At the Closing and subject to Section ‎2.2(c) below, Buyer shall
pay the Closing Date Cash Purchase Price to each Stockholder in the amounts and
to the account set forth on Schedule I for distribution to the Stockholders by
wire transfer of immediately available funds, subject to Section 2.3 (b) hereof.
 
(c) Payoff Letters.  The Stockholders shall cause the Company to procure and
deliver to Buyer prior to the Closing Date customary debt payoff letters and (if
applicable) lien releases, in a form reasonably acceptable to Buyer, with
respect to any Debt which by its terms is required to be repaid, or is otherwise
being repaid, in connection with the Closing and the consummation of the
transactions contemplated hereby.  Unless otherwise agreed by Buyer, Buyer may
deduct from the Closing Date Cash Purchase Price otherwise payable to the
Stockholders pursuant to Section ‎2.2(a) above the amount of Debt payable on the
Closing Date in accordance with the payoff letters if Buyer makes payments of
such Debt amounts to the applicable counterparties in accordance with the
instructions set forth in the debt payoff letters.
 
2.3. Debt Estimate.
 
(a) Prior to the Closing Date, Buyer shall have delivered to the Stockholders a
good faith estimate of Debt (“Estimated Debt”) as of the opening of business on
the Closing Date, together with a statement of the calculation of Estimated Debt
which shall be determined in good faith in accordance with GAAP Consistently
Applied, which calculation shall be reasonably satisfactory to the Stockholders.
 
 
- 10 -

--------------------------------------------------------------------------------

 
(b) The Closing Date Cash Purchase Price shall be decreased dollar for dollar by
the amount of Estimated Debt in excess of cash on hand at Closing.
 
2.4. Closing Statement; Adjustment to Purchase Price.
 
(a) Within one hundred and twenty (120) calendar days (or such other period to
which Buyer and the Stockholder Representative may agree in writing) after the
Closing Date, Buyer shall cause to be prepared and shall deliver to the
Stockholder Representative a statement (the “Closing Statement”) setting forth
in reasonable detail: (i) Debt as of the opening of business on the Closing Date
(“Closing Date Debt”); and (ii) any proposed adjustment to the Deferred Payment
in accordance with Section ‎2.4(c).  The Closing Statement shall be accompanied
by a certificate signed by Buyer to the effect that the Closing Statement has
been prepared in good faith in accordance with the provisions of this Section
‎2.4.
 
Each of the Stockholders and Buyer agrees that it will, and it will use
reasonable efforts to cause its respective agents and representatives to,
cooperate and assist in the preparation of the Closing Statement and the
calculation of the Closing Date Debt and in the conduct of the reviews and
dispute resolution process referred to in this Section ‎2.4.
 
(b) During the thirty (30) calendar day period following the Stockholder
Representative’s receipt of the Closing Statement, the Stockholder
Representative and its independent accountants shall, at the Stockholder
Representative’s expense, be permitted to review the working papers and
supporting documentation of Buyer and Buyer’s independent accountant (the
“Independent Accountant”) relating to the Closing Statement; provided, that in
order to review the Independent Accountant’s working papers, the Stockholder
Representative and its independent auditors shall execute any releases, waivers
or indemnities customarily required by the Independent Accountant in connection
therewith.  The Closing Statement shall become final and binding upon the
parties on the thirtieth (30th) calendar day following delivery thereof, unless
the Stockholder Representative gives written notice of its disagreement with the
Closing Statement complying with this Section ‎2.4 (“Notice of Disagreement”) to
Buyer prior to such date.  Any Notice of Disagreement shall (i) specify in
reasonable detail the nature of any disagreement so asserted, and include all
supporting schedules, analyses, working papers and other documentation as shall
be prepared by the Stockholder Representative, and (ii) include the proposed
adjustment to the Deferred Payment in accordance with Section ‎2.4(c) based
solely on disagreements permitted in Section ‎2.4(c)(ii).  The Stockholder
Representative shall be deemed to have agreed with all items and amounts
included in the Closing Statement except such items that are specifically
disputed in the Notice of Disagreement.
 
 
- 11 -

--------------------------------------------------------------------------------

 
During the thirty (30) calendar day period following the delivery of a Notice of
Disagreement that complies with the preceding paragraph or such other period to
which Buyer and the Stockholder Representative may agree in writing, the
Stockholder Representative and Buyer shall seek in good faith to resolve in
writing any differences that they may have with respect to the matters specified
in the Notice of Disagreement.  If, at the end of such thirty (30) calendar day
period (or such other period to which Buyer and the Stockholder Representative
may agree in writing), the Stockholder Representative and Buyer have not so
resolved such differences, the Stockholder Representative and Buyer shall submit
the dispute for resolution to an independent accounting firm (the “Arbiter”) for
review and resolution of any and all matters which remain in dispute and which
were properly included in the Notice of Disagreement.  The Arbiter shall be a
mutually acceptable independent public accounting firm agreed upon by the
Stockholder Representative and Buyer in writing; provided, that in the event the
parties are not able to mutually agree on an accounting firm, the Arbiter shall
be EisnerAmper LLP.  The Stockholder Representative and Buyer shall use
reasonable efforts to cause the Arbiter to render a decision resolving the
matters in dispute within thirty (30) calendar days following the submission of
such matters to the Arbiter, or such other period to which Buyer and the
Stockholder Representative may agree in writing.  The Stockholder Representative
and Buyer agree that the determination of the Arbiter shall be final and binding
upon the parties and that judgment may be entered upon the determination of the
Arbiter in any court having jurisdiction over the party against which such
determination is to be enforced; provided, that the scope of the disputes to be
resolved by the Arbiter shall be limited to only such items validly included in
the Closing Statement that the Stockholder Representative has disputed in the
Notice of Disagreement.  The Arbiter shall determine, based solely on
presentations by Buyer and the Stockholder Representative and their respective
representatives, and not by independent review, only those issues in dispute
specifically set forth on the Notice of Disagreement and shall prepare the Final
Closing Statement and render a written report as to the dispute and the
resulting calculation of Closing Date Debt and Final Adjustment Amount which
shall be conclusive and binding upon the parties.  In resolving any disputed
item, the Arbiter shall: (x) be bound by the principles set forth in this
Section ‎2.4, (y) limit its review to matters specifically set forth in the
Notice of Disagreement, and (z) not assign a value to any item greater than the
greatest value for such item claimed by either party or less than the smallest
value for such item claimed by either party.  The fees, costs, and expenses of
the Arbiter shall be borne: (i) by the Stockholders if less than 25% of the
cumulative amount of disputed items so submitted are successfully disputed by
the Stockholder Representative (as finally determined by the Arbiter); and
(ii) by Buyer if 25% or more of the cumulative amount of disputed items so
submitted are successfully disputed by the Stockholder Representative (as
finally determined by the Arbiter).  If the dispute is resolved by agreement
among the parties or by the Arbiter, changes to the Closing Statement shall be
made hereunder only for items as to which the Stockholder Representative has
taken exception in the Notice of Disagreement.  The fees and expenses of Buyer’s
independent accountants incurred in connection with the preparation of the
Closing Statement and review of any Notice of Disagreement shall be borne by the
Company or Buyer, and the fees and expenses of the Stockholder Representative’s
independent accountants incurred in connection with its review of the Closing
Statement and preparation of any Notice of Disagreement shall be borne by the
Stockholders in proportion to their respective Stockholder Percentages.
 
(c) Upon the determination of Final Debt and Unpaid Transaction Fees and
Expenses, the Deferred Payment shall be further adjusted as follows:
 
(i) in the event Estimated Debt exceeds Final Debt, the Deferred Payment shall
be increased dollar for dollar by such excess amount; and
 
(ii) in the event Final Debt exceeds Estimated Debt, the Deferred Payment shall
be decreased dollar for dollar by such excess amount.
 
 
- 12 -

--------------------------------------------------------------------------------

 
(d) The cumulative net adjustment to the Deferred Payment pursuant to (i)
through (ii) of Section ‎2.4(c) hereof, whether positive or negative, is the
“Final Adjustment Amount.”  Within ten (10) business days after the Final
Closing Statement becomes final and binding upon the parties: (i) if the net
effect pursuant to this Section ‎2.4 is an increase in the Deferred Payment, the
Company shall make a cash payment to the Stockholder Representative for
distribution to the Stockholders, to an account or accounts designated in
writing by the Stockholder Representative; and (ii) if the net effect pursuant
to this Section ‎2.4 is a decrease in the Deferred Payment, the Stockholders
shall make payment to the Company, to an account designated in writing by Buyer,
in either case under clause (i) or (ii) of this Section ‎2.4(d), by wire
transfer of immediately available funds of the amount of such Final Adjustment
Amount.
 
2.5. Deferred Payment.
 
(a)         Escrow of Stock Certificates Pending Payment of Deferred
Payment.  At the Closing, the Stockholders shall deliver the certificates
representing the shares of Common Stock transferred by the Stockholders to Buyer
together with appropriate undated stock powers duly executed in blank by Buyer
free and clear of all Encumbrances (the “Stock Certificates”) to be held in
escrow by Fox Rothschild LLP (the “Escrow Agent”).  The Escrow Agent shall hold
the Stock Certificates in safe keeping as agent on behalf of the parties, free
from any lien or claim, and it shall deliver the Stock Certificates to the Buyer
free of any Encumbrance, on the terms set forth in this Section 2.5.  On
December 31, 2014 (the “First Deferred Payment Date”), Buyer shall pay to each
Stockholder the amount set forth on Schedule I, for distribution to such
Stockholder, which amount shall total One Million Dollars ($1,000,000) of the
Deferred Payment by wire transfer of immediately available funds to the accounts
that have been designated by the Stockholder Representative to Buyer at least
three (3) calendar days prior to the First Deferred Payment Date.  On March 31,
2015 (the “Second Deferred Payment Date”), Buyer shall pay to each Stockholder
the amount set forth on Schedule I for distribution to such Stockholder, which
amount shall total the remaining Two Million Dollars ($2,000,000) of the
Deferred Payment by wire transfer of immediately available funds to the accounts
that have been designated by the Stockholder Representative to Buyer at least
three (3) calendar days prior to the Second Deferred Payment Date.  Following
notice from Buyer that the full amount of the Deferred Payment has been
remitted, the Escrow Agent shall deliver the Stock Certificates to Buyer within
three (3) business days of the Second Deferred Payment Date.  Notwithstanding
the foregoing, in the event that Buyer fails to pay the full amount of the
Deferred Payment on or before the Second Deferred Payment Date, the Common Stock
shall be automatically transferred back to the Stockholders without the
requirement of further notice, payment or demand.  The right to the return of
the Common Stock provided for in this Section 2.5 shall be the sole remedy of
the Stockholders and their respective successors and assigns with respect of any
claim related to a breach of Buyer’s obligations pursuant to this Agreement,
except for any claims due to Buyer’s breach of Section 7.1.  For clarity, as of
the Closing Date, Buyer shall be entitled to all voting rights of the shares
represented by the Stock Certificates.  In addition, any improvements or
developments to the Capsid Products or to the HBsAg Products made between the
Closing Date and the Second Deferred Payment Date shall be deemed the property
of the Company.
 
(b) Reliance by Escrow Agent; Non-Liability.   Escrow Agent may and shall rely
upon copies of signatures on any written document submitted to it under this
Section 2.5 and shall act upon documents received by it by email or
facsimile.  Escrow Agent shall not be liable for any error of judgment or for
any act done or omitted by it in good faith, or for anything it may in good
faith do or refrain from doing in connection herewith; nor for any negligence
other than its gross negligence; nor will any liability be incurred by Escrow
Agent, if, in the event of any dispute or question as to its duties or
obligations hereunder, it acts in accordance with advice of its legal counsel,
including its own reasoned, written legal opinion relative to the matter.
 
 
- 13 -

--------------------------------------------------------------------------------

 
(c)          Acknowledgement and Waiver of Potential Conflicts.  The Company is
an existing client of Fox Rothschild and the interest of Fox Rothschild as
Escrow Agent may vary and conflict with the interests of the Company, the Buyer
and the Stockholders.  As Escrow Agent, Fox Rothschild’s duties are limited to
those set forth in this Section 2.5 and it shall comply with the provisions of
this Section 2.5 regardless of instructions from the Company to the
contrary.  The parties hereto waive any conflict of interest, lack of
independence or appearance of impropriety with respect to Fox Rothschild’s
service as Escrow Agent hereunder.  
 
2.6. Earn-Out.  The Aggregate Purchase Price shall be increased by additional
contingent cash consideration owed to the Stockholders, if any, as determined
and paid in accordance with the terms and conditions set forth on Exhibit ‎2.6
attached hereto (the “Earn-Out”).
 
2.7. Stockholder Representative.
 
(a) By the execution and delivery of this Agreement, each Stockholder shall be
deemed to have appointed and authorized Pharmabridge, Inc. to act as such
Stockholder’s agent, representative, and attorney-in-fact hereunder (in such
capacity (and not in his personal capacity), the “Stockholder
Representative”).  Each Stockholder shall be deemed to have authorized the
Stockholder Representative to take such action on behalf of such Stockholder and
to exercise all such powers as are expressly delegated to the Stockholder
Representative hereunder, together with such other powers as are reasonably
incidental thereto including the execution and delivery of certificates,
statements, notices, approvals, extensions, waivers, undertakings, and
amendments to this Agreement required or permitted to be made, given or
determined hereunder or in connection with the transactions contemplated hereby,
and including the right to: (i) receive notice from and give instructions to
Buyer for payment of any Aggregate Purchase Price related to the Earn-Out on
behalf of the Stockholders; (ii) negotiate the Closing Statement and any
Earn-Out Statement and the settlement of any disputes relating to adjustments to
the Aggregate Purchase Price pursuant to Section ‎2.4, ‎2.5 or ‎2.6 hereof;
(iii) negotiate, compromise or settle any indemnification claims pursuant to
Sections ‎9.2 and ‎10.3(a) of this Agreement; (iv) administer and cause the
payment in full of the expenses incurred by the Stockholders and the Company
incident to this Agreement and the transactions contemplated hereby out of the
proceeds of the Closing Date Cash Purchase Price; and (v) prepare and timely
file or cause to be prepared and timely filed Tax Returns.
 
 
- 14 -

--------------------------------------------------------------------------------

 
(b) In connection with this Agreement and any instrument, agreement or document
relating hereto or thereto, and in exercising or failing to exercise all or any
of the powers conferred upon Stockholder Representative hereunder: (i) the
Stockholder Representative shall incur no responsibility whatsoever to any
Stockholder by reason of any error in judgment or other act or omission
performed or omitted hereunder or in connection with any such other agreement,
instrument or document, excepting only responsibility for any act or failure to
act which represents bad faith or willful misconduct; and (ii) the Stockholder
Representative shall be entitled to rely in good faith on the advice of counsel,
public accountants or other experts experienced in the matter at issue, and any
error in judgment or other act or omission of the Stockholder Representative
pursuant to such advice shall in no event subject the Stockholder Representative
to liability to any Stockholders.  Each Stockholder shall indemnify the
Stockholder Representative against all losses, damages, liabilities, claims,
obligations, costs and expenses, including reasonable attorneys’, accountants’,
and other experts’ fees and the amount of any judgment against them, of any
nature whatsoever (including any and all expense whatsoever reasonably incurred
in investigating, preparing or defending against any litigation, commenced or
threatened or any claims whatsoever), arising out of or in connection with any
claim, investigation, challenge, action or proceeding, or in connection with any
appeal thereof, relating to the acts or omissions of the Stockholder
Representative hereunder or otherwise; provided, however, that the foregoing
indemnification shall not apply in the event of any action or proceeding which
finally adjudicates the liability of the Stockholder Representative hereunder
for its bad faith or willful misconduct.  In the event of any indemnification
hereunder, upon written notice from the Stockholder Representative to the
Stockholders as to the existence of a deficiency toward the payment of any such
indemnification amount, each Stockholder shall promptly deliver to the
Stockholder Representative full payment of his or her ratable share of the
amount of such deficiency; provided, that no Stockholder shall be liable for
that portion of any claim of indemnification, individually or in the aggregate,
that is in excess of the portion of the Aggregate Purchase Price actually
received by such Stockholder.
 
(c) All of the indemnities, immunities, and powers granted to the Stockholder
Representative under this Agreement shall survive any termination of this
Agreement.
 
(d) The grant of authority provided for herein is coupled with an interest and
shall survive the death, incompetency, bankruptcy or liquidation of any
Stockholder.  If the Stockholder Representative is unable to serve in such
capacity or if the Stockholders desire to designate a new Stockholder
Representative, his successor shall be designated by the Stockholders in writing
delivered to Buyer.
 
(e) Buyer shall be entitled to rely on any decision, action, consent or
instruction of the Stockholder Representative as being the decision, action,
consent or instruction of the Stockholders, and Buyer is hereby relieved from
any liability to any Person for acts done by it or omissions made by it in
accordance with such decision, act, consent or instruction.  The Stockholders
shall jointly and severally release, indemnify, and hold harmless Buyer and the
Company from and against all Losses, including reasonable attorneys’ fees and
disbursements, arising out of or in connection with the Stockholder
Representative’s exercise of authority pursuant to this Section 2.7.
 
ARTICLE III
CLOSING
 
3.1. Closing Date.  The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Fox Rothschild LLP, 2700 Kelly
Road, Suite 300, Warrington, PA at 9:00 A.M. ET on the date hereof, or at such
other place, time or date as Buyer and the Stockholder Representative may agree
in writing (such time and date being referred to herein as the “Closing
Date”).  For financial accounting and tax purposes, to the extent permitted by
law, the Closing shall be deemed to have become effective as of the opening of
business on the Closing Date.
 
 
- 15 -

--------------------------------------------------------------------------------

 
3.2. Closing Deliveries.
 
(a) Deliveries by Buyer to the Stockholders.  At the Closing, Buyer shall
deliver or cause to be delivered the following to the Stockholders:
 
(i) the Closing Date Cash Purchase Price in accordance with Section ‎2.2(a),
subject to the terms and conditions hereof; and
 
(ii) the [***]; and
 
(iii) the other Ancillary Agreements to which Buyer is a party, duly executed by
Buyer.
 
(b) Deliveries by the Stockholders to Buyer.  At the Closing, the Stockholders
shall deliver or cause to be delivered the following to Buyer:
 
(i) the Ancillary Agreements to which the Company or any Stockholder is a party,
duly executed by the Company or such Stockholder, as the case may be;
 
(ii) all consents, approvals, authorizations, exemptions, and waivers from
governmental agencies or third parties, if any, that shall be required in order
to consummate the transactions contemplated hereby;
 
(iii) “FIRPTA” certificates prepared in accordance with Treasury Regulation
Section 1.1445-2 and dated as of the Closing Date certifying that the
Stockholders are not foreign persons;
 
(iv) a legal opinion of the Stockholders’ respective counsel addressed to Buyer
and reasonably acceptable to Buyer and Stockholders;
 
(v) an Officer’s Certificate of the Company executed by the Company’s Chief
Executive Officer certifying: (A) true, complete, and correct copies of each of
the Company’s certificate of incorporation and bylaws; (B) true and correct
copies of each resolution of its board of directors approving any Ancillary
Agreements to which it is a party and the consummation of the transactions
contemplated thereby; and (C) certificates of good standing from the State of
Delaware and the Commonwealth of Pennsylvania with respect to the Company;
 
(vi) written resignations of any director or officer of the Company as to which
such resignation has been requested by Buyer, effective as of the Closing Date;
 
(vii) evidence of termination, and any consents or releases required to
terminate, as of Closing, the agreements listed on Schedule 3.2(b)(vii) of the
Disclosure Schedules without any liability to Buyer or the Company from and
after the Closing;
 
 
- 16 -

--------------------------------------------------------------------------------

 
(viii) The Stock Certificates, which shall be held in escrow by the Escrow Agent
pursuant to Section 2.5; and
 
(ix) such other agreements, certificates, and documents as may be reasonably
requested by Buyer.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 
Each Stockholder severally and not jointly represents and warrants to Buyer as
follows:
 
4.1. Authority.  The execution, delivery, and performance by such Stockholder of
this Agreement and the Ancillary Agreements to which such Stockholder is a party
and the consummation by such Stockholder of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of
such Stockholder, and such Stockholder has the legal capacity to execute,
deliver and perform this Agreement and the Ancillary Agreements to which such
Stockholder is a party.  This Agreement has been, and each Ancillary Agreement
to which such Stockholder is a party will be, duly and validly executed and
delivered by such Stockholder, and constitutes, and will constitute, the valid
and binding obligation of such Stockholder, enforceable against such Stockholder
in accordance with its respective terms.
 
4.2. No Conflict.  The execution, delivery and performance by such Stockholder
of this Agreement and the Ancillary Agreements to which such Stockholder is a
party, and the consummation by such Stockholder of the transactions contemplated
hereby and thereby do not and will not, with or without the giving of notice or
the lapse of time, or both, (w) violate any provision of law, rule or regulation
to which such Stockholder is subject, (x) violate any order, judgment or decree
applicable to such Stockholder or (y) violate or result in a breach of or
constitute a default (or an event which might, with the passage of time or the
giving of notice, or both, constitute a default) under, or require the consent
of any third party under, or result in or permit the cancellation, termination
or amendment of any provision of, or result in or permit the acceleration of the
maturity or cancellation of performance of any obligation under, or result in
the creation or imposition of any Encumbrance of any nature whatsoever upon any
assets or property, whether tangible or intangible, or give to others any
interests or rights therein under, any indenture, deed of trust, mortgage, loan
or credit agreement, license, permit, contract, lease, or other agreement,
instrument or commitment to which such Stockholder is a party or by which such
Stockholder may be bound or affected, except for any such violations, breaches,
defaults, required consents, terminations, accelerations, Encumbrances or rights
that in the aggregate would not materially hinder or impair the ability of such
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.
 
4.3. Ownership.  Such Stockholder is the beneficial and record owner of the
shares of Common Stock set forth opposite such Stockholder’s name on Exhibit
‎2.1 attached hereto, free and clear of all liens, security interests, security
agreements, conditional sale or other title retention agreements, leases,
pledges, equities, proxies, charges, adverse claims, mortgages, rights of first
refusal, preemptive rights, restrictions, encumbrances, easements, covenants,
assessments, attachments, licenses, options or title defects of any kind
whatsoever, or any agreement to give any of the foregoing (the
“Encumbrances”).  Such Stockholder has all requisite legal right, power and
authority to transfer such shares of Common Stock.  Upon consummation of the
transactions contemplated hereby, Buyer will acquire from such Stockholder good
and marketable title to such shares of Common Stock, free and clear of any
Encumbrances.
 
 
- 17 -

--------------------------------------------------------------------------------

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF
THE STOCKHOLDERS REGARDING THE COMPANY
 
The Stockholders jointly and severally represent and warrant to Buyer as
follows:
 
5.1. Organization.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.  The
Company has all requisite corporate power and authority to carry on its business
as it now is being conducted and to execute, deliver, and perform the Ancillary
Agreements to which it is a party and to consummate the transactions
contemplated thereby.  The Company is duly qualified to do business and is in
good standing as a foreign corporation in all jurisdictions listed on Schedule
5.1 of the disclosure schedules delivered by the Stockholders and the Company to
Buyer in connection herewith (the “Disclosure Schedules”), which are the only
jurisdictions where the nature of the property owned or leased by it or the
nature of the business conducted by it makes such qualification necessary,
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.  True and complete copies of the certificate of
incorporation, bylaws, and other governance documents of the Company, all as
amended to date (if applicable), have been previously delivered to Buyer.
 
5.2. Authority.  The execution, delivery, and performance by the Company of the
Ancillary Agreements to which the Company is a party and the consummation by the
Company of the transactions contemplated thereby have been duly authorized by
all necessary action on the part of each Stockholder and the Company.  Each
Ancillary Agreement to which the Company is a party has been, and will be, duly
and validly executed and delivered by the Company, to the extent a party
thereto, and constitutes, and will constitute, the valid and binding obligation
of the Company, enforceable against the Company in accordance with its
respective terms.
 
5.3. No Conflict.  The execution, delivery, and performance of this Agreement
and the Ancillary Agreements to which the Company or any of the Stockholders is
a party, and the consummation by the Stockholders and the Company of the
transactions contemplated hereby and thereby do not and will not, with or
without the giving of notice or the lapse of time, or both, (w) violate any
provision of law, rule or regulation to which the Company is subject,
(x) violate any order, judgment, or decree applicable to the Company,
(y) violate any provision of the certificate of incorporation, bylaws or other
governance documents of the Company or (z) except as disclosed on Schedule 5.3
of the Disclosure Schedules, violate or result in a breach of or constitute a
default (or an event which might, with the passage of time or the giving of
notice, or both, constitute a default) under, or require the consent of any
third party under, or result in or permit the cancellation, termination or
amendment of any provision of, or result in or permit the acceleration of the
maturity or cancellation of performance of any obligation under, or result in
the creation or imposition of any Encumbrance of any nature whatsoever upon any
assets or property, whether tangible or intangible, or give to others any
interests or rights therein under, any governmental or other permits,
registrations, certificates, certifications, exemptions, licenses, approvals or
authorizations or any indenture, deed of trust, mortgage, loan or credit
agreement, contract, lease, or other agreement, instrument or commitment to
which the Company is a party or by which the Company may be bound or affected,
except for any such violations, breaches, defaults, required consents,
terminations, accelerations, Encumbrances or rights that in the aggregate would
not (i) materially hinder or impair the ability of the Company or the
Stockholders to perform their obligations under this Agreement or the Ancillary
Agreements or to consummate the transactions contemplated hereby or thereby or
(ii) be material to the business of the Company.
 
 
- 18 -

--------------------------------------------------------------------------------

 
5.4. Capitalization; Ownership.  The authorized and outstanding equity
securities of the Company are set forth on Schedule 5.4 of the Disclosure
Schedules.  The shares of Common Stock owned by the Stockholders represent all
of the issued and outstanding equity securities of the Company, and all of the
outstanding shares of Common Stock are duly authorized, validly issued, fully
paid, and non-assessable, were not issued in violation of the terms of any
agreement or other understanding binding upon any Stockholder or the Company,
and were issued in compliance with all applicable federal and state securities
or “blue-sky” laws and regulations.  There are no outstanding securities
convertible into, exchangeable for or carrying the right to acquire equity
securities of the Company, or subscriptions, warrants, options, phantom equity
interests, rights (including preemptive rights or equity appreciation rights),
or other arrangements or commitments obligating the Company to issue or dispose
of any of its equity securities or any ownership interest therein.  The
consummation of the transactions contemplated hereby will not cause any
Encumbrances to be created or suffered on any shares of Common Stock, other than
Encumbrances created by Buyer.
 
5.5. Subsidiaries.  The Company does not: (i) directly or indirectly own any
stock of, equity interest in, or other investment in any other corporation,
joint venture, partnership, trust or other Person; or (ii) have any subsidiaries
or any predecessors in interest by merger, liquidation, reorganization,
acquisition or similar transaction.
 
5.6. Financial Statements; Undisclosed Liabilities.
 
(a) The books of account and related records of the Company fairly reflect in
all material respects the Company’s assets, liabilities and transactions in
accordance with GAAP.  The (x) unaudited consolidated balance sheet of the
Company for the years ended December 31, 2013, 2012 and 2011 and the related
unaudited consolidated statements of income, changes in stockholders’ equity,
and cash flows for the years then ended, and (y) the unaudited balance sheet of
the Company as of August 31, 2014 (the “Recent Balance Sheet”), and the related
unaudited statements of income operations, stockholders’ equity and retained
earnings and cash flows for the eight (8) month period ended August 31, 2014
(the “Recent Financial Statements”), have been previously delivered to Buyer
and: (i) are true and correct in all material respects; (ii) were prepared in
accordance with GAAP (except as specifically otherwise noted therein or, in the
case of the Recent Financial Statements, except for the absence of footnotes);
and (iii) present fairly the financial position, results of operations and cash
flows of the Company on a consolidated basis as of such dates and for the
periods then ended in accordance with GAAP.  The unaudited balance sheet of the
Company on a consolidated basis as at December 31, 2013 is attached as Schedule
5.6.1 of the Disclosure Schedules (the “Balance Sheet”).  The Recent Financial
Statements are attached as Schedule 5.6.2 of the Disclosure Schedules.
 
 
- 19 -

--------------------------------------------------------------------------------

 
(b) The Company has no material liability or obligation of any nature required
to be reflected on a balance sheet prepared in accordance with GAAP, whether due
or to become due, absolute, contingent or otherwise, except: (i) to the extent
reflected as a liability on the Balance Sheet; (ii) current liabilities incurred
in the ordinary course of business after December 31, 2013 consistent with past
practice; and (iii) liabilities disclosed on Schedule 5.6.3 of the Disclosure
Schedules.
 
5.7. Absence of Certain Changes or Events.  Except as set forth on Schedule 5.7
of the Disclosure Schedules, since August 31, 2014, the Company has conducted
its business only in the ordinary course consistent with past practice and there
has been no Material Adverse Effect.  Without limiting the foregoing, except as
set forth on Schedule 5.7 of the Disclosure Schedules, since August 31, 2014,
the Company has not: (a) purchased or redeemed any of its securities (including
shares of Common Stock), or granted or issued any option, warrant or other right
to purchase or acquire any such securities; (b) paid, cancelled, incurred,
waived, settled, discharged or satisfied any Debt, claim, action, liability or
other obligation (whether absolute, accrued, contingent or otherwise), except in
the ordinary course of business consistent with past practice; (c) encumbered
any of its properties or assets, tangible or intangible, except for Encumbrances
incurred in the ordinary course of business consistent with past practice; (d)
granted any increase in the salaries or other compensation payable or to become
payable to, or any advance or loan to, the Stockholders or any officer, director
or employee of the Company (other than normal increases for employees other than
officers not in excess of five percent (5%) made in the ordinary course of
business and consistent with past practice); (e) entered into (or amended) any
employment, severance or similar agreement with any Stockholder, director,
officer or employee or hired any new employee (other than to replace a
terminated employee); (f) adopted or amended any Benefit Plan or any employment
policy relating to vacation pay, sick pay, disability coverage, severance pay or
otherwise relating to any employee of the Company or failed to make
contributions to any Benefit Plan in accordance with past practice; (g) suffered
any change or, to the knowledge of the Stockholders or the Company, received any
threat of any change in any of its relations with, or any loss or, to the
knowledge of the Stockholders or the Company, threat of loss of, any of the
suppliers, clients, distributors, customers or employees that are material to
the business of the Company, including any threat made on or prior to the
Closing Date of any  loss or change which may result from the transactions
contemplated by this Agreement; (h) disposed of or failed to keep in effect any
rights in, to or for the use of any franchise, license, permit or certificate
material to the business of the Company; (i) changed any method of keeping of
their respective books of account or accounting practices; (j) disposed of or
failed to keep in effect any rights in, to or for the use of any of the
Intellectual Property Rights material to the business of the Company; (k) sold,
transferred or otherwise disposed of any assets, properties or rights of any of
the business of the Company, except inventory sold in the ordinary course of
business consistent with past practice; (l) entered into any transaction,
agreement or arrangement with any Stockholder, director, officer, employee or
other Affiliate of the Company or any “associates” (as defined in the rules and
regulations of the Securities and Exchange Commission) of the Company other than
the payment of salaries to employees in the ordinary course of business; (m)
 
 
- 20 -

--------------------------------------------------------------------------------

 
changed or modified in any manner its existing capital expenditure policies,
procedures and practices, including the deferral of any capital expenditures
contemplated by the Company’s 2014 budget or operating plans; (n) changed or
modified in any manner its existing credit, collection, and payment policies,
procedures, and practices with respect to accounts receivable and accounts
payable, respectively, including acceleration of collections of receivables,
failure to make or delay in making collections of receivables (whether or not
past due), acceleration of payment of payables or failure to pay or delay in
payment of payables; (o) incurred any material damage, destruction, theft, loss
or business interruption; (p) made any declaration, payment or setting aside for
payment of any dividend or other distribution (whether in cash, equity or
property) with respect to any securities of the Company; (q) made any change in
its Tax elections or accounting methods, received a ruling, entered into any
closing agreement, settlement or compromise of any claim or assessment, in each
case, in respect of Taxes; (r) waived or released any material right or claim of
the Company or incurred any modifications, amendments or terminations of any
Contracts which are in the aggregate materially adverse to the Company; or (s)
agreed to do any of (a) through (r) above.
 
5.8. Condition of Assets.
 
(a) The Company has good and marketable title to all of the assets and
properties which the Company purports to own (including those reflected on the
Balance Sheet, but excluding any such assets and properties sold, consumed, or
otherwise disposed of in the ordinary course of business since December 31,
2013) free and clear of all Encumbrances, except for: (i) as set forth on
Schedule 5.8.1 of the Disclosure Schedules; (ii) liens for Taxes not yet due and
payable or for Taxes being contested in good faith and for which there are
adequate accruals or reserves on the Balance Sheet; and (iii) minor
imperfections of title, none of which, individually or in the aggregate,
materially detracts from the value of the affected properties, materially
impairs the use of the affected properties in the manner such properties
currently are being used or materially impairs the operations of the Company
(Encumbrances described in subclauses (ii) and (iii) of this Section ‎5.8(a) and
Encumbrances marked with an asterisk (*) on Schedule 5.8.1 of the Disclosure
Schedules being the “Permitted Encumbrances”).
 
(b) Schedule 5.8.2 of the Disclosure Schedules lists all material properties and
assets owned by the Company that are used in the operation of the business of
the Company (the “Company-Owned Equipment”).  The Company-Owned Equipment is, to
the knowledge of the Stockholders, in good operating condition and repair
(except for ordinary wear and tear and routine maintenance in the ordinary
course of business), is adequate for the purposes for which it is presently used
in the conduct of the Company’s business, is useable in a manner consistent with
its current use and, to the knowledge of the Stockholders, complies with
applicable Laws.  Except as set forth on Schedule 5.8.2 of the Disclosure
Schedules, the properties, assets, and rights owned or leased by the Company,
constitute all of the assets, properties and rights necessary for the operation
of the Company’s business as currently conducted in a manner consistent with
their respective current use and, if owned or leased by the Company, will
continue to be validly owned or leased by the Company following the consummation
of the transaction contemplated by this Agreement.
 
5.9. Real Property.  The Company owns no real property.
 
 
- 21 -

--------------------------------------------------------------------------------

 
5.10. Leases; Leased Real Property.
 
(a) Schedule 5.10 of the Disclosure Schedules sets forth a true, correct, and
complete list of all leases and subleases (the “Leases”) of real property to
which the Company is a party (collectively, the “Leased Real Property”).  The
Company does not operate and has not operated its business at any location other
than those listed as Leased Real Properties on Schedule 5.10 of the Disclosure
Schedules.  True, correct, and complete copies of all Leases and all amendments,
modifications, and supplemental agreements thereto have previously been
delivered by the Stockholders or the Company to Buyer.  The Leases are in full
force and effect and are binding and enforceable against the Company and each of
the other parties thereto, in accordance with their respective terms and have
not been modified or amended since the date of delivery to Buyer.  No party to
any Lease has notified the other in writing claiming that such party is in
default thereunder and that such default remains uncured.  There has not
occurred any event by the Company which would constitute a breach of or default
in the performance of any covenant, agreement or condition contained in any
Lease, nor has there occurred any event which with the passage of time or the
giving of notice or both would constitute such a breach or default, except for
breaches or defaults that are not material.  To the knowledge of the
Stockholders, there is no current or pending event or circumstance that would
permit the termination of any of the Leases or the increase of any obligations,
liabilities or restrictions of the Company under the Leases.  The Company is not
obligated to pay any leasing or brokerage commission relating to any Lease that
has not already been paid and has no obligation to pay any leasing or brokerage
commission upon the renewal of any Lease.  No construction, alteration or other
leasehold improvement work with respect to any of the Leases remains to be paid
for or to be performed by the Company.  Except for the security deposit required
by the terms of the Leases, the Company has no obligations to provide deposits,
letters of credit or other credit enhancements to retain its rights under the
Leases or otherwise operate its business at the Leased Real Properties.
 
(b) The Company presently enjoys peaceful and undisturbed possession of its
Leased Real Property sufficient for current use and operations.  Neither the
Company nor the Stockholders nor, to the knowledge of the Stockholders or the
Company, any landlord of Leased Real Property has received written notice of any
material eminent domain, condemnation or other similar proceedings pending or
threatened against the Company or with respect to, or otherwise affecting any
portion of, the Leased Real Property.  The current use of the Leased Real
Property by the Company does not violate any Lease in any material
respect.  Except as set forth on Schedule 5.10 of the Disclosure Schedules, to
the knowledge of the Stockholders, the Company is not in violation of any
covenant, condition, restriction, easement or order of any Governmental
Authority having jurisdiction over the Leased Real Property or the use or
occupancy thereof, except for such violations as would not materially interfere
with the continued use and operations of the property to which they relate or
materially adversely affect the value thereof for its current use.  Except as
set forth on Schedule 5.10 of the Disclosure Schedules, to the knowledge of the
Stockholders, the Leased Real Property is in compliance in all material respects
with all applicable building, zoning, subdivision, health and safety, and other
land use and similar applicable laws, rules, and regulations, permits, licenses,
and certificates of occupancy affecting the Leased Real Property, and neither
the Company nor the Stockholders nor, to the knowledge of the Stockholders or
the Company, any landlord of Leased Real Property has received any written
notice of any violation or claimed violation by any of them of any such laws,
rules and regulations with respect to the Leased Real Property which have not
been resolved or for which any obligation of the Company remains to be
fulfilled, including payments of monetary damages, fines or penalties, or
completion of any remedial or corrective measures.  Except as set forth on
Schedule 5.10 of the Disclosure Schedules, to the knowledge of the Stockholders,
the Leased Real Property is adequately served by proper utilities, sufficient
parking and other building services necessary for its current use and for
compliance with all applicable laws, rules, regulations, permits, licenses, and
certificates of occupancy.
 
 
- 22 -

--------------------------------------------------------------------------------

 
5.11. Receivables.  Other than existing governmental grants, the Company does
not have any accounts or notes receivable as of the date hereof.
 
5.12. Intellectual Property.
 
(a) Schedule 5.12.1 of the Disclosure Schedules sets forth a complete and
correct list of all: (i) Patents; (ii) Trademarks; (iii) registered Copyrights;
(iv) domain names; and (v) material Software owned or co-owned by Company;
specifying as to each such item, as applicable, the owner or record (and
co-owner, where applicable), jurisdiction of application or registration, the
application or registration number, the date of application or registration, and
the status of application or registration, including any deadlines for renewals,
maintenance fees or other required filings.
 
(b) Except as set forth on Schedule 5.12.2 of the Disclosure Schedules:
 
(i) The Company Intellectual Property Rights, together with the Intellectual
Property Rights licensed to Company under the licenses listed under (m) of
Schedule 5.13.1 of the Disclosure Schedules, constitute all of the material
Intellectual Property Rights necessary to conduct and operate the business of
the Company as currently conducted.
 
(ii) The Company is the owner of the Company Intellectual Property Rights, free
and clear of all liens, adverse claims or other restrictions, or any requirement
of any past, present or future royalty payments.
 
(iii) None of the Company Intellectual Property Rights are or have been involved
in any opposition, cancellation, interference, reissue or reexamination
proceeding; no Software owned or co-owned by the Company, or any other Company
Intellectual Property Right, has been placed in escrow; and no Company
Intellectual Property Right is the subject of any judicial, administrative or
arbitral order, award, decree, injunction, or stipulation (excluding rejections,
Orders or rulings issues in the context of the application for registration of
Company Intellectual Property Rights) or any lawsuit, or other judicial,
administrative or arbitral proceeding (“Proceeding”).  Except for the license
agreements listed under (m) of Schedule 5.13.1 of the Disclosure Schedules, the
Company has not granted any options with respect to, or has otherwise encumbered
or placed limitations on any Company Intellectual Property Right or the
Company’s use thereof.
 
(iv) The Company has not received in the past six (6) years any written notice
alleging that any Company Intellectual Property Right is invalid or
unenforceable, or challenging any the Company’s ownership of or right to use any
such rights and the Company is not aware of the any basis for any such
claim.  Each of the registrations and recordations of Company Intellectual
Property Rights identified on Schedule 5.12.1 of the Disclosure Schedule is held
or recorded in the name of Company, is in full force, enforceable, has been duly
applied for and registered in accordance with applicable law, and all past or
outstanding maintenance obligations have been satisfied.
 
 
- 23 -

--------------------------------------------------------------------------------

 
(v) Except as set forth on Schedule 5.12.2(b) of the Disclosure Schedule, the
Company has not received any written notice in the past six (6) years alleging
that the Company is infringing, misappropriating or violating the Intellectual
Property Rights of any third party and, to the knowledge of the Stockholders,
the products and services and the business of Company as currently conducted do
not infringe, misappropriate or violate, the Intellectual Property Rights of any
third party.  Company has not received any written notice in the past six (6)
years alleging that the Company is infringing, misappropriating or violating the
Intellectual Property Rights of any third party and Company is not subject to
any Order barring or limiting the Company’s use of any Intellectual Property
Rights.
 
(vi) The Company has taken all commercially reasonable and appropriate steps to
protect and maintain all Company Intellectual Property Rights, including to
preserve the confidentiality of any Trade Secrets.  All disclosures by the
Company of Trade Secrets to any third party has been pursuant to the terms of a
written agreement with such Person or is otherwise lawful.  The Company’s
practices with regard to the collection, dissemination, and use of data are and
have been in accordance in all material respects with applicable laws relating
to data protection, contractual commitments of the Company, and any published
privacy policies, and Company has a written agreement with each third party
service providers having access to such data requiring compliance with such
applicable laws and contractual commitments.
 
(vii) All rights of inventors, authors and other persons who participated in the
development of the Company Intellectual Property Rights have been duly assigned
to Company pursuant to a written agreement, and have been duly recorded in
accordance with applicable law.  The Company has a policy to secure and has
secured from all employees, consultants, and contractors who contribute or have
contributed to the creation or development of any of the Company Intellectual
Property Rights, a written agreement assigning to the Company all rights to such
contributions, which agreement includes a present tense assignment of future
inventions, and Company has provided true and complete copies of such
assignments to Buyer.
 
(viii) To the knowledge of the Stockholders, no third party has or is infringing
on, misappropriating or otherwise violating any Company Intellectual Property
Right.  In the last six (6) years, Company has not sent any written notice to or
asserted or threatened any action or claim against any Person involving or
relating to any Company Intellectual Property Right.
 
(ix) No Company Intellectual Property Rights were developed, in whole or in
part: (A) pursuant to or in connection with the development of any professional,
technical or industry standard; (B) under contract with any Governmental
Authority; or (C) using any software, software development toolkits, databases,
libraries, scripts, or other, similar modules of software that are subject to
“open source” or similar license terms.
 
 
- 24 -

--------------------------------------------------------------------------------

 
(x) The material information technology system owned, licensed, leased, and
operated on behalf of, or otherwise held for use in the business of the Company,
including all material computer hardware, software, firmware, and
telecommunications systems used in the business of the Company, has performed
adequately in the past six (6) years (subject to temporary problems arising in
the ordinary course of business that did not materially disrupt the operations
of Company).  The Company has taken commercially reasonable steps to provide for
the archival, back-up, recovery and restoration of the critical business data of
the Company.
 
5.13. Material Contracts.  Schedule 5.13.1 of the Disclosure Schedules contains
a complete and accurate list of all outstanding Contracts (classified (a)
through (u), as applicable, based on the definition of Contracts set forth in
Section ‎1.11 hereof).  Each such Contract is valid, binding, and enforceable
against the Company and, to the knowledge of the Stockholders, the other parties
thereto in accordance with its terms and is in full force and effect.  Except as
set forth on Schedule 5.13.2 of the Disclosure Schedules, the Company has
performed in all material respects all obligations required to be performed by
it under, and is not in material default under, any of such Contracts and no
event has occurred which, with notice or lapse of time, or both, would
constitute such a default.
 
5.14. Litigation.  Except as set forth on Schedule 5.14.1 of the Disclosure
Schedules, there is no action, claim, suit, review, proceeding or, to the
knowledge of the Stockholders, investigation in any court or before any
governmental agency or authority or arbitrator (“Litigation”) pending or brought
by the Company or, to the knowledge of the Stockholders or the Company,
threatened against the Company, any of its properties, assets or (to the extent
the Company may have an obligation to provide indemnification or may otherwise
become liable) any of its officers, directors or employees or any
Stockholder.  Except as set forth on Schedule 5.14.2 of the Disclosure
Schedules, the Company is not party to or bound by any outstanding orders,
rulings, judgments, settlements, arbitration awards or decrees (or agreement
entered into or any administrative, judicial or arbitration award with any
Governmental Authority) (“Orders”) with respect to or affecting the properties,
assets, personnel or business of the Company, the enforcement of which or
compliance with which: (a) would have a Material Adverse Effect; or (b) could
reasonably be expected to affect the (i) validity of this Agreement or its
enforceability against any Stockholder or the Company, (ii) consummation by any
Stockholder or the Company of the transactions contemplated by this Agreement or
(iii) compliance by any Stockholder or the Company with the terms of this
Agreement.  Schedule 5.14.3 of the Disclosure Schedules contains a complete and
accurate list setting forth a general description of settlements, judgments and
other dispositions occurring since January 1, 2011 regarding actual or
threatened lawsuits (excluding worker’s compensation claims) involving the
Company.
 
5.15. Compliance; Permits.
 
(a)            Except as set forth on Schedule 5.15.1 of the Disclosure
Schedules, the Company is, and has been, in material compliance with all Laws
and orders of a Governmental Authority applicable to its assets, properties or
business.  Except as set forth on Schedule 5.15.2 of the Disclosure Schedules,
the Company has not: (i) received any written notice or other communication from
any Governmental Authority or any other Person with jurisdiction over the
Company providing notice of an assertion, investigation or Action arising out of
any actual or possible violation of, or failure to comply with any provision of,
any Law; or (ii) filed or otherwise provided any written notice or other
communication to any Governmental Authority or other Person regarding any actual
or possible violation of, or failure to comply with any provision of, Law.
 
 
- 25 -

--------------------------------------------------------------------------------

 
(b) Except as disclosed on Schedule 5.15.3 of the Disclosure Schedules, to the
knowledge of the Stockholders, the Company is in possession of all Permits
necessary for it to own, lease, and operate its properties or to carry on its
business in all material respects as is now being conducted as of the
Closing.  All such Permits are listed on Schedule 5.15.4 of the Disclosure
Schedules, are valid and in full force and effect, and accurate and complete
copies of such Permits have been delivered to Buyer.  The Company has, if
required by applicable Laws, paid any fees or other payments due to any
Governmental Authority, filed all renewals, and made all reports to the
applicable Governmental Authorities to maintain such Permits or to carry on
their business.  To the knowledge of the Stockholders, no Permit has expired
before the date of this Agreement or will expire on or before the Closing.  To
the knowledge of the Stockholders, the Company has not been in default or in
material conflict, breach or violation of any Permit of the Company or by which
any property or asset of the Company is bound.  To the knowledge of the
Stockholders, no suspension or cancellation of any Permit of the Company is
pending or threatened.  The Company has not received any written notice or other
communication from any Governmental Authority, and to the knowledge of the
Stockholders or the Company, no event has occurred, regarding: (i) a violation
of or failure to comply with any term or requirement of any Permit; or (ii) a
Governmental Authority’s revocation, withdrawal, suspension, cancellation,
termination or modification of any Permit.  To the knowledge of the
Stockholders, no Governmental Authority has taken any action to challenge or
revoke the right of the Company to design, research, develop, pre-clinically or
clinically test, manufacture, license, offer, market, promote or sell any
Company Product.
 
(c) Except as set forth on Schedule 5.15.5 of the Disclosure Schedules: (i) with
respect to each Company Product, the Company has obtained, unless otherwise
exempt, all necessary and applicable Permits to permit the research,
development, pre-clinical testing, and manufacturing of Company Products as
conducted to-date; (ii) the Company has not engaged in any manufacturing of
commercial supplies or commercial distribution, marketing, advertising,
promotion or sales operations; and (iii) all pre-clinical studies conducted with
any Company Product, performed or sponsored by the Company, have been and are
being conducted in material compliance with the requirements of all applicable
Laws, including where applicable, those relating to cGLPs, animal care and
welfare, reporting, recordkeeping, and filing of reports.
 
(d) All preclinical studies performed, or which are being performed, by or on
behalf of the Company with respect to the Company Products as the basis for any
submission to the FDA or other comparable Government Authority have, as required
by applicable Laws, been conducted in accordance, in all material respects, with
all applicable Laws, including applicable cGLP requirements, including those
contained in 21 C.F.R.  Part 58, and animal care and welfare requirements.  The
Company has not received any written notice from a Governmental Authority
requiring the termination or suspension or material modification of any
preclinical study with respect to any Company Product.  To the knowledge of the
Stockholders, all material preclinical tests and other studies (collectively,
“Studies”) conducted by or on behalf of the Company of the Company Products were
and, if still pending, are being conducted in all material respects in
accordance with the protocols, procedures, and controls designed and approved
for such Studies and with standard scientific research procedures.  The Company
has provided Buyer with the Study reports for all completed Studies, and the
Study protocols and statistical analysis plans for all Studies, and such
documents are accurate and complete in all material respects, and the
Stockholders and the Company have no knowledge of any other studies conducted by
or on behalf of the Company the results of which are inconsistent with, or
otherwise call into question, the results of the Studies as described in writing
to Buyer.
 
 
- 26 -

--------------------------------------------------------------------------------

 
(e)            To the knowledge of the Stockholders or the Company, the Company
and its activities, including all Company Product manufacture, and all
preclinical and other research, is in material compliance with all Laws of the
FDA and the United States Department of Agriculture (“USDA”), all Laws
administered by counterpart agencies outside the United States, and all other
corresponding state and local Laws of any Governmental Authority, in each case,
applicable to the Company Products (including the research, development,
preclinical testing, and manufacture of the Company Products) or the
maintenance, compilation and filing of reports, with regard to the Company
Products including all requirements of the Federal Food, Drug and Cosmetic Act
of 1938, as amended (including the rules and regulations promulgated thereunder,
the “FDCA”), and the Animal Welfare Act, as amended (including the rules and
regulations promulgated thereunder).
 
(f) Neither the Company nor, to the knowledge of the Stockholders or the
Company, any laboratory or other third party providing research services for the
Company, or third party manufacturer of the Company Products is in receipt of
written notice or other written communication from the FDA, USDA, or other
Governmental Authority of, deficiency, finding of non-compliance, compelled or
voluntary recall, investigation, penalty for corrective or remedial action or
other FDA, USDA, or other Governmental Authority compliance or enforcement
action, including Warning Letters, Untitled Letters, FDA Form 483, USDA 7060,
complaints, decisions, orders, or other FDA or USDA notices, Actions, or
communications in each case, relating to the Company’s products, activities, or
to the facilities in which such products are researched, developed,
pre-clinically tested, or manufactured.  There are no pending or, to the
knowledge of the Stockholders or the Company, threatened actions, proceedings or
complaints or, to the knowledge of the Stockholders or the Company,
investigations by the FDA, USDA or any other Governmental Authority alleging any
violation of any Laws by the Company.
 
(g)            The Company is not party to any corporate integrity agreements,
monitoring agreements, consent decrees, settlement orders or similar agreements
with or imposed by any Governmental Authority.  The Company has not been placed
under or otherwise made subject to the FDA’s Application Integrity Policy
pursuant to FDA’s Compliance Policy Guide (CPG) 7150.09, 56 FR 46191 (September
10, 1991).
 
 
- 27 -

--------------------------------------------------------------------------------

 
(h)            Neither the Company nor, to the knowledge of the Stockholders,
any of its Affiliates, officers, directors, employees or agents, has ever been
or are currently the subjects of proceedings to render them, as applicable, a
Debarred Entity or Debarred Individual, an Excluded Entity or Excluded
Individual, a Convicted Entity or Convicted Individual, or a Disqualified
Individual.  For purposes of this provision, the following definitions shall
apply: (i) a “Debarred Individual” is an individual and a “Debarred Entity” is a
corporation, partnership or association that has been debarred by the FDA
pursuant to 21 U.S.C. § 335a or otherwise barred from providing services related
to FDA regulated products; (ii) an “Excluded Individual” or “Excluded Entity” is
(A) a Person who has been excluded, debarred, suspended or is otherwise
ineligible to participate in federal health care programs such as Medicare or
Medicaid by the Office of the Inspector General (OIG/HHS) of the U.S. Department
of Health and Human Services, or (B) is a Person who has been excluded,
debarred, suspended or is otherwise ineligible to participate in federal
procurement and non-procurement programs, including those produced by the U.S.
General Services Administration (GSA); (iii) a “Convicted Individual” or
“Convicted Entity” is a Person who has been charged or convicted of a criminal
offense or otherwise named in an Action that falls within the ambit of 21 U.S.C.
§ 331, 21 U.S.C. § 335a, 21 U.S.C. §335b, 42 U.S.C. § 1320a - 7, 31 U.S.C. §§
3729 – 3733, 42 U.S.C. § 1320a-7a, or any other statute pertaining to the
development, testing, manufacturing, distribution, marketing, promotion, or
advertising of  drugs, biologics, devices, or health related products but has
not yet been excluded, debarred, suspended, convicted, or otherwise declared
ineligible, and in each case any foreign equivalents thereof, as applicable; and
(iv) a “Disqualified Individual” is an individual disqualified or deemed
ineligible by FDA pursuant to 21 C.F.R. Parts 312, 511, or 812.
 
(i) Neither the Company nor any of its Stockholders nor any officer, director,
employee or, to the knowledge of the Stockholders or the Company, any agent or
any affiliate thereof, has made an untrue statement of a material fact or
fraudulent statement to the FDA or any other Governmental Authority including
statements concerning the safety, efficacy, reliability, manufacture,
investigation, sale or marketing of pharmaceuticals or medical products,
including the FDA and EMA, failed to disclose a material fact required to be
disclosed to the FDA or any other such Governmental Authority, or otherwise
committed any act, made any statement, or failed to make any statement, that
would reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Fact, Bribery, and Illegal
Gratuities”, set forth in 56 Fed.  Reg.  46191 (September 10, 1991).
 
(j) No claims have been asserted or, to the knowledge of the Stockholders or the
Company, have been threatened in writing against the Company or any of its
Affiliates by any Person, regulator, law enforcement agency or entity alleging a
violation of any privacy, personal or confidentiality rights under any
applicable Laws.  With respect to all personal or user information collected by
the Company or its Affiliates in connection with the Company Products or the
Company’s operations, the Company has taken commercially reasonable steps
necessary (including implementing and monitoring compliance with reasonable
measures with respect to administrative safeguards and technical and physical
security) to: (i) protect such information against loss and against unauthorized
access, use, modification, disclosure or other misuse; and (ii) comply with
applicable Laws in its collection, processing, storage, use, disclosure, and
transfer of such information.  To the knowledge of the Stockholders, there has
been no unauthorized access to, theft, breach or disclosure of or other misuse
of that information.  There has been no unlawful disclosure of electronic
communications, patient data, clinical data or protected health information to
any third party, including any Governmental Authority.
 
 
- 28 -

--------------------------------------------------------------------------------

 
(k)            Except as disclosed on Schedule 5.15.6 of the Disclosure
Schedules, the Company has not violated the Arms Export Control Act (22 U.S.C.
2778), the ITAR, the Export Administration Regulations (15 C.F.R. 730 et seq.),
regulations implemented by the Office of Foreign Assets Controls, United States
Department of the Treasury (31 C.F.R. 500 et seq.), the Export and Imports
Permit Act, the Special Economic Measures Act, the United Nations Act, the
Freezing Assets of Corrupt Foreign Officials Act, the Defense Production Act,
the Criminal Code or any regulations promulgated under the foregoing or any
similar Law applicable in the United States, or elsewhere, relating to export
controls and economic sanctions that are applicable to the Company
(collectively, the “Export Control Laws”).  The Company has not received any
written notification or other communication alleging that it is not in
compliance with the Export Control Laws, and the Company has not filed any
voluntary disclosures of possible export violations relating to the Company or
its operations.  Neither the Company nor any of its officers or directors
appears on the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control of the United States Department of the
Treasury, any listing of Designated Persons, terrorist or other entities under
the Special Economic Measures Act, the United Nations Act, the Freezing Assets
of Corrupt Foreign Officials Act, or the United States federal criminal code or
on any other similar list maintained pursuant to any applicable Law.
 
(l) Except as disclosed on Schedule 5.15.7 of the Disclosure Schedules, the
Company has not had any direct or indirect dealings with a person or country
with whom United States persons are restricted from doing business with under
regulations of the Office of Foreign Asset Control (the “OFAC”) of the United
States Department of the Treasury (including those named on OFAC’s Specially
Designated Nationals and Blocked Persons List), the Export Control Laws, or
under any applicable Law or any other governmental action that is applicable to
the Company.
 
(m) Neither the Company nor any of its Affiliates nor any officer, director,
employee or, to the knowledge of the Stockholders or the Company, any agent or
person performing services on the Company’s behalf, or any Affiliate thereof,
has directly or indirectly, paid, offered, given promised to give or authorized
to give any money, gift, payment or anything of value to any “Foreign Official”
as defined in the United States Foreign Corrupt Practices Act of 1977 (the
“FCPA”), public international organization as defined by the FCPA, political
party, candidate for political office or other person (including any
representative of any of the foregoing) for purposes of influencing or inducing
any act or decision, or securing any improper advantage for Company in order to
obtain or retain business for or with Company which: (A) is prohibited by the
FCPA or any other anti-corruption, anti-bribery or similar applicable Law or are
reasonably expected to subject the Company to any damage or penalty in any
action; (B) if not given in the past, are reasonably expected to have had an
adverse effect on the Company as reflected in any financial statements of the
Company; (C) if not continued in the future, might adversely affect the Company;
or (D) otherwise has the purpose or effect of public or commercial bribery,
acceptance of or acquiescence in extortion, kickbacks or other unlawful or
improper means of obtaining or retaining business or other unfair commercial
advantage.  Neither the Company nor any of its Affiliates nor any officer,
director, employee or, to the knowledge of the Stockholders or the Company, any
agent or Person performing services on the Company’s behalf, or any Affiliate
thereof, has made any payment to any customer or supplier of the Company, or
given any other consideration to any such customer or supplier in respect of the
Company’s business that violates applicable Law.
 
 
- 29 -

--------------------------------------------------------------------------------

 
(n) There has been no action, suit, inquiry, investigation (including any
internal investigation) or any other proceeding, including, to the knowledge of
the Stockholders or the Company, those threatened, involving the Company or any
of its Affiliates, or any officer, director, employee or, to the knowledge of
the Stockholders or the Company, any agent or other Person performing services
on the Company’s behalf, or any Affiliate thereof, concerning compliance with
FCPA or any other applicable anti-corruption laws nor have any of the foregoing
received any written communication alleging that they are not in compliance
with, or that the Company is or has been the subject of any investigation by any
governmental or regulatory agency concerning, the statutory and regulatory
requirements under the FCPA.
 
5.16. Environmental Matters.  Except as specifically disclosed on
Schedule 5.16.1 of the Disclosure Schedules:
 
(a) To the knowledge of the Stockholders, the Company has conducted and is now
conducting its operations, and the products of the Company have complied and
are, in compliance in all material respects with all Environmental Laws.  To the
knowledge of the Stockholders, the Company holds and has been and is in
compliance in all material respects with all Permits required under
Environmental Laws for the conduct of the business of the Company
(“Environmental Permits”), and all such Environmental Permits are in full force
and effect.  The Company has made or will make before the Closing timely
application or notification for the renewal of all Environmental Permits for
which Environmental Laws require that applications or notices must be filed on
or before the Closing to maintain the Environmental Permits in full force and
effect up to, through and after the Closing.  Schedule 5.16.2 of the Disclosure
Schedules lists all Environmental Permits.
 
(b) The Company has not in the past nor does the Company presently use, possess,
generate, treat, manufacture, process, manage, handle, store, recycle, transport
or dispose of (“Manages” or “Management,” as the context requires) Hazardous
Substances in quantities or in a manner which requires Environmental Permits, in
products that require warnings or in a manner which has caused, causes or
threatens to cause a Release.
 
(c) Neither the Company nor the Stockholders have received any written notice,
citation, summons, order or complaint, no penalty has been assessed or is
pending or, to the knowledge of the Stockholders or the Company, threatened by
any third party (including any governmental agency) with respect to: (i) the
Management, Release or threatened Release of Hazardous Substances by or on
behalf of the Company or any of its predecessors, in relation to the past or
present operations of the business of the Company, or with respect to exposure
to Hazardous Substances; (ii) non-compliance with Environmental Laws; or (iii)
failure to hold or comply with Environmental Permits.  Neither the Company nor
the Stockholders have received, and to their respective knowledge no one else
has received on behalf of the Company, any request for information, notice of
claims, demand or other notification that the Company or any Stockholder (or any
of their respective predecessors) is or may be potentially responsible with
respect to any investigation, cleanup, remedial action or other response action
(“Remediation”) of Hazardous Substances.
 
(d) To the knowledge of the Stockholders, none of the Leased Real Properties nor
any property formerly owned, operated or leased by the Company or any of its
respective predecessors is listed or proposed for listing on any list maintained
by any governmental agency of sites requiring Remediation, and no Hazardous
Substances generated or Managed by or on behalf of the Company or any of its
predecessors has come to be located at any site identified on such list or
otherwise requiring Remediation.
 
 
- 30 -

--------------------------------------------------------------------------------

 
(e) All environmental inspections, investigations, studies, audits, tests,
reviews or other analysis conducted by the Company with respect to the Leased
Real Properties or any property formerly owned, operated or leased by the
Company or any of the Company’s predecessors or the operation of their
respective businesses in the possession or control of any Stockholder or the
Company have been provided or made available to Buyer, and all such
environmental audits and analyses are listed on Schedule 5.16.3 of the
Disclosure Schedules.
 
(f) To the knowledge of the Stockholders or the Company, there are no facts or
circumstances related to environmental matters concerning the Company’s
operation of its business at the Leased Real Properties or any property formerly
owned, operated or leased by the Company or any of its predecessors or the
operation of the Company’s business that could reasonably be expected to result
in any future environmental claims, liabilities, expenses or responsibilities
against Buyer or the Company, and neither the Stockholders nor the Company have
retained or assumed, by contract, law or otherwise, any liability or
responsibility for any environmental claims or conditions, including in
connection with a Release or Remediation of Hazardous Substances.  Stockholders
make no representations as to environmental matters as to the Pennsylvania
Biotechnology Center in general.
 
(g) This transaction will not require compliance with the Industrial Site
Recovery Act, as amended.
 
5.17. Employee Benefit Matters.
 
(a) Except as set forth on Schedule 5.17 of the Disclosure Schedules, the
Company has no “employee benefit plans” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or other
pension, retirement, supplemental retirement, deferred compensation, excess
benefit, profit sharing, bonus, incentive, equity purchase, equity ownership,
equity option, equity appreciation right, employment, severance, salary
continuation, termination, change-of-control, health, life, disability, group
insurance, vacation, holiday, and fringe benefit plan, program, contract or
arrangement maintained, contributed to or required to be contributed to by the
Company or any person, entity, trade or business (whether or not incorporated)
that is treated with the Company as a single employer within the meaning of
Section 414 of the Code (any such person, entity, trade or business an “ERISA
Affiliate”) for the benefit of any current or former employee, director, officer
or independent contractor of the Company or under which the Company or any ERISA
Affiliate has any liability (the “Benefit Plans”).  To the knowledge of the
Stockholders, each Benefit Plan complies with all applicable Laws (including
ERISA and the Code and the regulations promulgated thereunder).
 
 
- 31 -

--------------------------------------------------------------------------------

 
5.18. Taxes.
 
(a) (i) The Company has timely filed or caused to be filed with the appropriate
federal, state, local, and foreign governmental entity or other authority
(individually or collectively, “Taxing Authority”) all Tax Returns required to
be filed with respect to the Company and all Tax Returns are true, correct, and
complete in all material respects; (ii) the Company has timely paid in full or
caused to be paid in full all Taxes required to be paid by or with respect to
the Company (whether or not shown on any Tax Return); (iii) there are no liens
for Taxes upon the Company or its assets, except liens for current Taxes not yet
due and payable; and (iv) the Company has not consented to extend the time in
which any Tax may be assessed or collected by any Taxing Authority.
 
(b) As used in this Agreement: (i) “Taxes” means: (A) all income taxes
(including any tax on or based upon net income, or gross income, or income as
specially defined, or earnings, or profits, or selected items of income,
earnings, or profits) and all gross receipts, estimated, sales, use, ad valorem,
transfer, franchise, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, or windfall profit taxes,
environment, alternative, or add-on minimum taxes, custom duties or other taxes,
fees, assessments or charges of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts imposed by any Taxing
Authority; and (B) any liability for payment of amounts described in clause (i)
whether as a result of transferee liability, joint and several liability for
being a member of an affiliated, consolidated, combined, unitary or other group
for any period, or otherwise by operation of law, and (iii) any liability for
the payment of amounts described in clause (i) or (ii) as a result of any tax
sharing, tax indemnity or tax allocation agreement or any other express or
implied agreement to pay or indemnify any other person; and (ii) “Tax Return”
means any return, report, information return or other document (including any
related or supporting information or any amended return) filed or required to be
filed with any Taxing Authority or other authority in connection with the
determination, assessment, or collection of any Tax paid or payable or assets or
the administration of any laws, regulations, or administrative requirements
relating to any such Tax.
 
(c) Except as set forth on Schedule 5.18(c) of the Disclosure Schedules, there
are no audits, examinations, investigations or other proceedings in respect of
income or other Taxes of the Company that are in progress, nor has the Company
received notice from any Taxing Authority of the commencement of any such audit,
examination, investigation or other proceeding.  No deficiency or proposed
adjustment which has not been paid or resolved for any amount of Tax has been
asserted or assessed by any Taxing Authority in writing against the Company.  No
Taxing Authority with which the Company does not file Tax Returns has claimed or
threatened that the Company is or may be subject to taxation by that Taxing
Authority.
 
(d) There is no agreement or arrangement with any Person pursuant to which the
Company would have an obligation with respect to Taxes of another Person
following the Closing.
 
(e) The Company: (i) has not been a member of an affiliated, combined,
consolidated, or unitary Tax group for purposes of filing any Tax Return; and
(ii) does not have any liability for the Taxes of any person under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign law), as a transferee, successor, by contract, or otherwise.
 
(f) The Company has withheld and paid all Taxes that it was required to withhold
and pay, and has timely filed all information returns or reports, including
Forms 1099 and W-2, that are required to be filed and has accurately reported
all information required to be included on such returns or reports.
 
 
- 32 -

--------------------------------------------------------------------------------

 
(g) The Company has properly and timely imposed, collected, and paid all sales
or similar Taxes with respect to any product sold or service sold by the
Company, as required under the applicable laws of any Taxing Authority.
 
(h) No closing agreements, private letter rulings, technical advice memoranda,
or similar agreement or ruling have been entered into or issued by any Taxing
Authority with respect to the Company.  The Company is not subject to a power of
attorney with respect to any Tax matters that would have continuing effect after
the Closing.
 
(i) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing as a result of any: (i) adjustment
under Section 481 of the Code resulting from a change in method of accounting
for a Tax period beginning on or before the Closing Date; (ii) closing agreement
as described in Section 7121 of the Code executed on or prior to the Closing
Date; (iii) installment sale or open transaction disposition made on or prior to
the Closing Date; (iv) prepaid amount received on or prior to the Closing Date;
or (v) any election under Code Section 108(i) (or any similar provision of any
state or local law).
 
(j) The Company is not a party to any agreement, contract, arrangement or plan
that has resulted or could result, separately or in the aggregate, in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code (or any similar provision of state, local or foreign Tax law).
 
(k) The Company has not distributed stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Code Section 355 or 361.
 
(l) The Company has not been a participant in or material advisor (within the
meaning of Section 6112 of the Code) to any “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4.
 
5.19. Consents.  Except as set forth on Schedule 5.19 of the Disclosure
Schedules, no consent, approval, or authorization of, or exemption by, or filing
with, any Governmental Authority or third party is required to be obtained or
made by the Company or any Stockholder in connection with the execution,
delivery, and performance by the Company or any Stockholder of this Agreement,
or any Ancillary Agreement to which the Company or any Stockholder is a party or
the taking by the Company of any other action contemplated hereby or thereby or
the continuation after the Closing of the business of the Company as conducted
prior to the Closing, except where failure to obtain such consent, approval,
authorization would not have a Material Adverse Effect.
 
5.20. Employee Relations.
 
(a) The Company is not: (i) a party to or otherwise bound by any collective
bargaining or other type of union agreement; (ii) a party to, involved in or, to
the knowledge of the Stockholders or the Company, threatened by, any material
labor dispute or material unfair labor practice charge; or (iii) currently
negotiating any collective bargaining agreement, and the Company has not
experienced any work stoppage during the last three (3) years.
 
 
- 33 -

--------------------------------------------------------------------------------

 
(b) The Company has been and is in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, unemployment insurance, workers’
compensation, equal employment opportunity, employment discrimination and
immigration control, and the Company has not been nor is it engaged in any
unfair labor practice.  Except as disclosed on Schedule 5.20 of the Disclosure
Schedules and except for any non-compliance or practices arising in the ordinary
course which are immaterial, there are no outstanding claims against the Company
(whether under regulation, contract, policy or otherwise) asserted by or on
behalf of any present or former employee or job applicant of the Company on
account of or for: (i) overtime pay, other than overtime pay for work done in
the current payroll period; (ii) wages or salary for a period other than the
current payroll period; (iii) any amount of vacation pay or pay in lieu of
vacation time off, other than vacation time off or pay in lieu thereof earned in
or in respect of the current fiscal year; (iv) any amount of severance pay or
similar benefits; (v) unemployment insurance benefits; (vi) workers’
compensation or disability benefits; (vii) any violation of any statute,
ordinance, order, rule or regulation relating to employment terminations or
layoffs; (viii) any violation of any statute, ordinance, order, rule or
regulation relating to employee “whistleblower” or “right-to-know” rights and
protections; (ix) any violation of any statute, ordinance, order, rule or
regulations relating to the employment obligations of federal contractors or
subcontractors; or (x) any violation of any regulation relating to minimum wages
or maximum hours of work, and neither the Company nor the Stockholders are aware
of any such claims which have not been asserted.  No Person (including any
governmental body) has asserted or threatened in writing any claims against the
Company under or arising out of any regulation relating to discrimination or
occupational safety in employment or employment practices.
 
5.21. Transactions with Related Parties.  Except as described in Schedule 5.21.1
of the Disclosure Schedules, since January 1, 2011, no Stockholder or director,
officer or employee of the Company, nor any Person under the control of an
Affiliate or associate of any such Person, has or has had:
 
(a) any contractual or other claims, express or implied, of any kind whatsoever
against the Company;
 
(b) other than a Stockholder’s ownership of shares of Common Stock, any interest
in any material property or assets used by the Company;
 
(c) any direct or indirect ownership or other interest in any competitor of the
Company; or
 
(d) engaged in any other transaction with the Company (other than payment of
salaries and commissions to employees in the ordinary course of business and
cash dividends and distributions in respect of shares of Common Stock to the
Stockholders).
 
 
- 34 -

--------------------------------------------------------------------------------

 
Except as described in Schedule 5.21.2 of the Disclosure Schedules, no
Stockholder or Person under the control of any Stockholder or other Affiliate of
any Stockholder, has outstanding any loan, guarantee or other obligation of
borrowed money made to or from the Company.
 
5.22. Insurance.  Schedule 5.22.1 of the Disclosure Schedules contains a
complete and correct list of all policies and contracts for insurance of which
the Company is the owner, insured or beneficiary, or covering its properties or
assets and true and correct copies of all such policies and contracts have been
made available to Buyer.  All such policies are outstanding and in full force
and effect.  There is no default with respect to any provision contained in any
such policy, nor has there been any failure to give any notice with respect to
or present any claim under any such policy in a timely fashion or in the manner
or detail required by the policy, except as would not have a Material Adverse
Effect.  Except as set forth on Schedule 5.22.2 of the Disclosure Schedules: (i)
all of such coverages are provided on an “occurrence” (as opposed to “claims
made”) basis; (ii) there are no outstanding claims under such policies; (iii)
there are no premiums or claims due under such policies which remain unpaid;
(iv) in the past three (3) years, no written notice of cancellation or
non-renewal with respect to, or disallowance (other than reservation of rights
by the insurer) of any material claim under, any such policy has been received;
and (v) the Company has not been refused any insurance, nor have any of its
coverages been limited by any insurance carrier to which it has applied for
insurance or with which it has carried insurance during the last three (3)
years.
 
5.23. Brokers.  Neither the Stockholders nor the Company has retained any
broker, finder or investment banking firm to act on their behalf in connection
with the transactions contemplated by this Agreement or the Ancillary Agreements
and no other Person is entitled to receive any brokerage commission, finder’s
fee or other similar compensation in connection with the transactions
contemplated by this Agreement.
 
5.24. Compensation Arrangements; Officers and Directors.  Schedule 5.24.1 of the
Disclosure Schedules sets forth: (i) the names, titles, and current annual
salary and any bonus, if applicable, of all present directors, officers and
salaried employees of the Company, together with a statement of the full amount
of all remuneration paid by the Company to each such person and to any director
of the Company, during the year ended December 31, 2013 and the eight (8) month
period ended August 31, 2014; and (ii) the names and titles of all directors and
officers of the Company and of each trustee, fiduciary or plan administrators of
each employee benefit plan of the Company.  Except as set forth on Schedule
5.24.2 of the Disclosure Schedules, the Company has no presently effective
powers of attorney or any obligations or liabilities, either actual, accrued,
accruing or contingent, as guarantor, surety, cosigner, endorser, co-maker,
indemnitor or otherwise, with respect to any obligation of any person.
 
5.25. Regulatory Disqualification.  Neither the Company, nor any Stockholder nor
any director, officer, employee, agent or Affiliate of the Company: (i) is
excluded, suspended, debarred or otherwise ineligible to participate in any
federal or state funded health care program; or (ii) has engaged in any conduct
which could result in debarment or disqualification by any such federal or state
funded health care program.  To the knowledge of the Stockholders or the
Company, no exclusion or suspension described in the previous sentence is
pending or threatened.
 
 
- 35 -

--------------------------------------------------------------------------------

 
5.26. HIPAA.  Neither the Company nor any Stockholder has entered into any
Business Associate Agreements (as such term is defined by the United States
Department of Health and Human Services under HIPAA) as required by HIPAA with
any of its customers, and neither Company nor an Stockholder receives any
“protected health information,” as such term is defined under HIPAA.
 
5.27. Bank Accounts.  The name of each bank in which the Company has an account
or safe deposit box, the identifying numbers or symbols thereof and the names of
all persons authorized to draw thereon or to have access thereto are set forth
on Schedule 5.27 of the Disclosure Schedules.
 
5.28. Disclosure.  No representation or warranty by the Stockholders or the
Company in this Agreement, and no Ancillary Agreement, exhibit, certificate or
schedule furnished or to be furnished to Buyer pursuant hereto, or in connection
with the transactions contemplated hereby or thereby, contains or will contain
any untrue statement of a material fact or fails to state a fact necessary to
make the statements made therein correct in all material respects and not
misleading.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to the Stockholders as follows:
 
6.1. Organization.  Buyer is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to carry on its business as it is now being
conducted, and to execute, deliver, and perform this Agreement and each
Ancillary Agreement to which it is a party, and to consummate the transactions
contemplated hereby and thereby.
 
6.2. Corporate Power and Authority.  The execution, delivery, and performance by
Buyer of this Agreement, and each Ancillary Agreement to which Buyer is a party,
and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of Buyer.  This Agreement has been, and each Ancillary Agreement to which Buyer
is a party will be, duly and validly executed and delivered by Buyer and
constitutes, or will constitute, the valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms.
 
6.3. No Conflict.  The execution, delivery, and performance by Buyer of this
Agreement and each Ancillary Agreement to which Buyer is a party, and the
consummation by Buyer of the transactions contemplated hereby and thereby, does
not and will not, with or without the giving of notice or the lapse of time, or
both: (i) violate any provision of law, rule, or regulation to which Buyer is
subject; (ii) violate any order, judgment, or decree applicable to Buyer;
(iii) violate any provision of the articles of incorporation, bylaws or other
corporate governance documents of Buyer; or (iv) violate or result in a breach
of or constitute a default (or an event which might, with the passage of time or
the giving of notice, or both, constitute a default) under, or require the
consent of any third party under, or result in or permit the cancellation,
termination or amendment of any provision of, or result in or permit the
acceleration of the maturity or cancellation of performance of any obligation
under, or result in the creation or imposition of any Encumbrance of any nature
whatsoever upon any assets or property or give to others any interests or rights
therein under any indenture, deed of trust, mortgage, loan or credit agreement,
license, permit, contract, lease, or other agreement, instrument or commitment
to which Buyer is a party or by which it may be bound or affected; except, in
each case, for violations, breaches, defaults, required consents, terminations,
accelerations, Encumbrances or rights that in the aggregate would not materially
hinder or impair the ability of Buyer to perform its obligations hereunder or
the consummation of the transactions contemplated hereby.
 
 
- 36 -

--------------------------------------------------------------------------------

 
6.4. Consents.  Other than the Buyer’s board approval, no consent, approval, or
authorization of, or exemption by, or filing with, any Governmental Authority is
required to be obtained or made by Buyer in connection with the execution,
delivery and performance by Buyer of this Agreement or any Ancillary Agreement
to which Buyer is a party or the taking by Buyer of any other action
contemplated hereby or thereby.
 
6.5. Brokers.  Buyer has retained no broker, finder or investment banking firm
to act on its behalf in connection with the transactions contemplated by this
Agreement.
 
6.6. Purchase for Investment.  Buyer is purchasing the securities being
purchased by it pursuant to Section ‎2.1 hereof for investment and not with a
view to any public resale or other distribution thereof, except in compliance
with applicable securities laws.  Buyer is financially able to bear the economic
risk of its purchase of the Common Stock and its investment in the Company,
including the total loss thereof.
 
6.7. Legal Proceedings.  There are no actions, suits, claims, investigations or
other legal proceedings pending or, to Buyer’s knowledge, threatened against or
by Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.
 
6.8. Independent Investigation.  Buyer has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Company, and
acknowledges that it has been provided access to the personnel, properties,
assets, premises, books and records, and other documents and data of
Stockholders and the Company for such purpose.  Buyer acknowledges and agrees
that: (a) in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, Buyer has relied solely upon its own
investigation and the express representations and warranties set forth in
Article IV and Article V of this Agreement (including the related portions of
the Disclosure Schedules) and materials uploaded to the dataroom; and (b)
neither Stockholders nor any other Person has made any representation or
warranty as to Stockholders, the Company or this Agreement, except as expressly
set forth in Article IV and Article V of this Agreement (including the related
portions of the Disclosure Schedules).
 
6.9. Sufficiency of Funds.  Buyer has sufficient cash on hand or other sources
of immediately available funds to enable it to make payment of the Closing Date
Cash Purchase Price and the Deferred Payment and to consummate the transactions
contemplated by this Agreement.
 
 
- 37 -

--------------------------------------------------------------------------------

 
ARTICLE VII
POST-CLOSING COVENANTS
 
7.1. Conduct of Business by the Company.  During the period from the date of
this Agreement until the Second Deferred Payment Date, except as set forth on
Schedule 7.1 of the Disclosure Schedules, as consented to in writing in advance
by the Stockholders or as otherwise permitted or required by this Section ‎7.1,
the Buyer shall cause the Company to carry on its business in the ordinary
course of business and as currently proposed by the Company to be conducted
prior to the Closing (including in respect of research, development, and
clinical trial activities and programs) and carry on such business in compliance
with all applicable Laws and, to the extent consistent therewith, use all
commercially reasonable efforts to preserve intact its current business
organizations, keep available the services of its current officers, employees,
and consultants, and preserve its relationships with customers, suppliers,
licensors, licensees, distributors, and others having business dealings with it
with the intention that its goodwill and ongoing business shall be unimpaired as
of the Second Deferred Payment Date.  For the avoidance of doubt, this
Section ‎7.1 shall not limit the Buyer or any of its Affiliates from engaging in
any of the activities set forth below, or entering into any of the agreements
set forth below; provided, however, that Buyer shall not sell, transfer or
encumber the Common Stock.  In addition to, and without limiting the generality
of, the foregoing, during the period from the date of this Agreement until the
Second Deferred Payment Date, except as otherwise set forth on Schedule 7.1 of
the Disclosure Schedules or as otherwise expressly required by this Agreement,
without the consent of the Stockholders, the Company shall not:
 
(a) (i)  declare, accrue, set aside or pay any dividends on, or make any other
distributions (whether in cash, stock or property or any combination thereof);
(ii) split, combine or reclassify any of its capital stock or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of its capital stock; (iii) enter into any contract with
respect to the voting of its voting securities; or (iv) purchase, redeem or
otherwise acquire any of its outstanding equity securities;
 
(b) issue, deliver, sell or grant any voting securities or pledge or otherwise
encumber or subject to any lien any voting securities or any securities
convertible into, or any rights, warrants or options to acquire, any such
securities, including pursuant to contracts as in effect on the date hereof;
 
(c) amend its certificate of incorporation or bylaws, except as may be required
by Law;
 
(d) directly or indirectly acquire: (i) by merging or consolidating with, or by
purchasing assets of, or by any other manner, any Person or division, business
or equity interest of any Person; or (ii) any asset or assets that,
individually, has a purchase price in excess of $[***] or, in the aggregate,
have a purchase price in excess of $[***], except for new capital expenditures,
which shall be subject to the limitations of clause ‎(h) below, and except for
purchases of components, raw materials or supplies in the ordinary course of
business;
 
(e) (i) sell, lease, license, sell and leaseback or otherwise subject to any
lien or otherwise dispose of any of its properties or other assets (whether
tangible or intangible) or any interests therein (including securitizations); or
(ii) enter into, modify or amend any lease of real property or personal
property;
 
 
- 38 -

--------------------------------------------------------------------------------

 
(f) (i) incur any indebtedness, issue or sell any debt securities or calls,
options, warrants or other rights to acquire any debt securities of the Company,
guarantee any debt securities of another Person, enter into any “keep well” or
other contract to maintain any financial statement condition of another Person
or enter into any arrangement having the economic effect of any of the
foregoing; or (ii) make any loans, advances or capital contributions to, or
investments in, any other Person;
 
(g) make any new capital expenditure or expenditures, other than expenditures
that individually are less than or equal to $[***] or, in the aggregate, are
less than or equal to $[***];
 
(h)            except as required by any Law or for those capital expenditures
permitted under Section 7.04(h): (i) pay, discharge, settle or satisfy any
liabilities or action, other than current liabilities reflected on the balance
sheet included in the Recent Financial Statements and current liabilities
incurred in the ordinary course of business since the date of the Recent
Financial Statements; (ii) cancel any indebtedness; (iii) waive or assign any
claims or rights; (iv) waive any benefits of, or agree to modify in any respect,
or fail to enforce, or consent to any matter with respect to which consent is
required under, any standstill or similar contract to which the Company is a
party; or (v) waive any material benefits of, or agree to modify in any material
respect, or, subject to the terms hereof, fail to enforce in any material
respect, or consent to any matter with respect to which consent is required
under, any material confidentiality or similar contract of the Company;
 
(i) initiate, launch or commence any sale, marketing, distribution, co-promotion
or any similar activity with respect to any new product (including products
under development) in or outside the United States;
 
(j) enter into any contract that would constitute a material contract or amend,
modify or consent to the termination of any material contract or the Company’s
rights thereunder, or waive, release or assign any rights or claims thereunder;
 
(k) enter into any contract which shall not terminate or be subject to
termination for convenience, in each case, without cost, by the Company upon
notice of thirty (30) calendar days or less;
 
(l) enter into, modify, amend or terminate any contract or waive, release,
assign or fail to exercise or pursue any material rights or claims thereunder,
which if so entered into, modified, amended, terminated, waived, released,
assigned or not exercised or pursued would reasonably be expected to:
(i) adversely affect in any material respect the operations or condition
(financial or otherwise) of the Company; (ii) impair in any material respect the
ability of the Company to perform its obligations under this Agreement; or
(iii) prevent or materially delay the consummation of the transactions
contemplated by this Agreement;
 
(m) enter into any contract to the extent consummation of the transactions
contemplated by this Agreement or compliance by the Company with the provisions
of this Agreement would reasonably be expected to conflict with, or result in a
violation or breach of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of, or result in, termination, cancellation
or acceleration of any obligation or to the loss of a benefit under, or result
in the creation of any lien in or upon any of the properties or other assets of
the Company under, or require the Company to license or transfer any Company
Intellectual Property Rights or other material assets under, or give rise to any
increased, additional, accelerated or guaranteed right or entitlements of any
third party under, or result in any material alteration of, any provision of
such contract;
 
 
- 39 -

--------------------------------------------------------------------------------

 
(n) make any material changes to the Company’s hepatitis B project plan in place
as of the Closing;
 
(o) use or disclose any Confidential Information (as hereinafter defined) except
to carry out the business of the Company; or
 
(p) authorize any of, or commit or agree to take any of the foregoing actions.
 
7.2. Director and Officer Indemnification and Insurance.
 
(a)          Buyer agrees that all rights to indemnification, advancement of
expenses and exculpation by the Company now existing in favor of each Person who
is now, or has been at any time prior to the date hereof or who becomes prior to
the Closing Date, an officer or director of the Company, as provided in the
certificate of incorporation or by-laws of the Company, in each case as in
effect on the date of this Agreement, shall survive the Closing Date and shall
continue in full force and effect in accordance with their respective terms.
 
(b)          The Company shall, and Buyer shall cause the Company to, maintain
in effect for a period of [***] after the Closing Date “tail” directors’ and
officers’ liability insurance policies with at least the same coverage and
amounts, and containing terms and conditions that are not less advantageous to
the directors and officers of the Company as the Company’s existing directors’
and officers’ liability insurance policies, in each case with respect to claims
arising out of or relating to events which occurred on or prior to the date it
obtains such tail policies (including in connection with the transactions
contemplated by this Agreement).
 
(c)           The obligations of Buyer and the Company under this Section 7.2
shall not be terminated or modified in such a manner as to adversely affect any
director or officer to whom this Section 7.2 applies without the consent of such
affected director or officer (it being expressly agreed that the directors and
officers to whom this Section 7.2 applies shall be third-party beneficiaries of
this Section 7.2, each of whom may enforce the provisions of this Section 7.2).
 
7.3. Drexel/Blumberg Patent License Agreement.  Buyer shall cause the Company to
continue to fulfill its obligations under the Patent License Agreement between
the Company, Drexel University and the Baruch S. Blumberg Institute, dated
October 8, 2013, the Patent License Agreement between the Company, Drexel
University and the Baruch S. Blumberg Institute, dated October 18, 2013 and the
Patent License Agreement between the Company, Drexel University and the Baruch
S. Blumberg Institute, dated September 24, 2014.
 
 
- 40 -

--------------------------------------------------------------------------------

 
ARTICLE VIII
ADDITIONAL AGREEMENTS
 
8.1. Confidentiality.
 
(a) Each Stockholder shall, and shall cause its Affiliates and representatives
to, keep confidential and not disclose to any other Person or use for its own
benefit or the benefit of any other Person any confidential proprietary
information, technology, know-how, trade secrets (including all results of
research and development), product formulas, industrial designs, franchises,
inventions or other intellectual property regarding the Company or its business
and operations (“Confidential Information”) in its possession or control.  The
obligations of the Stockholders under this Section ‎8.1 shall not apply to
Confidential Information which: (i) is or becomes generally available to the
public without breach of the commitment provided for in this Section; or (ii) is
required to be disclosed by law, order or regulation of a court or tribunal or
Governmental Authority; provided, however, that, in any such case, a Stockholder
subject to such requirement shall notify Buyer, to the extent legally permitted,
as early as reasonably practicable prior to disclosure to allow the Company or
Buyer to take appropriate measures to preserve the confidentiality of such
Confidential Information.
 
(b) From and after the Closing, except as permitted by Section ‎11.9 hereof,
each party shall, and shall cause its Affiliates and its representatives to,
keep confidential and not disclose to any other Person any of the terms of this
Agreement or any Ancillary Agreement, except as required by applicable law or in
connection with the enforcement by such party of its rights hereunder or the
filing of applicable Tax Returns.
 
8.2. Further Assurances.  At any time or from time to time after the Closing,
Buyer shall, at the request of any Stockholder, execute and deliver any further
instruments or documents and take all such further action as such Stockholder
may reasonably request in order to evidence the consummation of the transactions
contemplated hereby.  At any time or from time to time after the Closing, each
Stockholder shall, at the request of Buyer, execute and deliver any further
instruments or documents and take all such further action as Buyer may
reasonably request in order to evidence the consummation of the transactions
contemplated hereby.
 
8.3. Buyer Confidentiality.  Upon the effectiveness of the Closing hereunder,
that certain Confidentiality Agreement, dated as of June 9, 2014, by and between
Buyer and the Company, shall terminate.  Notwithstanding the foregoing, in the
event Buyer does not deliver the full Deferred Payment to the Stockholders by
the Second Deferred Payment Date, then the Confidentiality Agreement shall be
automatically reinstated without action by the parties and shall be deemed to
have covered all disclosures during the period from the Closing to the Second
Deferred Payment Date when it is reinstated.
 
8.4. Assistance with Books and Records.  Immediately upon the Closing, the
officers, directors and employees of the Company shall assist Buyer and its
personnel, accountants, counsel and other representatives and provide unlimited
access to the Company’s properties, books and records and all other existing
information concerning the business, properties and personnel of the Company as
Buyer may request.
 
 
- 41 -

--------------------------------------------------------------------------------

 
ARTICLE IX
TAX MATTERS
 
9.1. Tax Returns.
 
(a) The Stockholders shall prepare and timely file or cause to be prepared and
timely filed all Tax Returns of the Company required for all Pre-Closing Tax
Periods (the “Pre-Closing Returns”), including any applications for Tax credits
arising from any Pre-Closing Tax Period.  The Pre-Closing Returns shall be
prepared, where relevant, in a manner consistent with the Company’s past
practices except as otherwise required by applicable law.  The Stockholders
shall provide a copy of the Pre-Closing Returns to Buyer for review and comment
at least thirty (30) calendar days prior to the application filing deadline for
such returns and shall make all changes reasonably requested by Buyer.  The
Company shall timely pay or cause to be timely paid and shall be responsible for
all Taxes due with respect to the Pre-Closing Returns.
 
(b) Buyer shall cause all other Tax Returns of the Company to be prepared and
filed.  With respect to any such Tax Return for a Straddle Period (the “Straddle
Period Returns”), Buyer shall deliver such return (and a calculation of the
portion of the Taxes shown on such return that are apportioned, as determined in
Section ‎9.2, to the Interim Period) to the Stockholders for review and comment
at least thirty (30) calendar days prior to the applicable filing deadline for
such return.  Buyer shall take into account in good faith any reasonable
comments made by the Stockholders on such return.
 
(c)           Notwithstanding the foregoing, in the event Buyer does not deliver
the full Deferred Payment to the Stockholders by the Second Deferred Payment
Date and the stock reverts back to the Stockholders, then the obligations of the
Buyer under this Section 9.1 with respect to the filing of Tax Returns shall be
assumed by the Stockholders on behalf of the Company, provided that Buyer agrees
to cooperate and assist with any information as set forth in Section 9.4 below.


9.2. Tax Indemnification.  After the Closing Date, the Stockholders shall
indemnify and hold harmless the Company and Buyer from and against: (i) any
Pre-Closing Taxes, including the Stockholders’ liability for transfer Taxes
under Section ‎9.5; and (ii) any increase in Tax liability resulting from the
Company being liable for any Taxes of any Person as transferee or successor, by
contract or otherwise for any Pre-Closing Tax Period or Interim Period;
provided, however, that in the case of clauses (i) and (ii) above, the
Stockholders shall be liable only to the extent that such a Tax exceeds the
amount, if any, reserved for such Tax on the face of the Final Closing Statement
and taken into account in determining the Final Adjustment Amount.  The
Stockholders shall reimburse Buyer for any Taxes of the Company that are the
responsibility of the Stockholders pursuant to this Section ‎9.2 within thirty
(30) business days after payment of such Taxes by Buyer or the Company.  For
purposes of calculating the liability of the Company for Taxes of any Interim
Period, the portion of any Tax for a Straddle Period that is allocable to the
Interim Period shall be deemed to equal: (i) in the case of Taxes based upon or
related to income, gain or receipts, the amount that would be payable if the
Straddle Period had ended on the Closing Date and the books of the Company were
closed as of the close of such date; provided, however, that depreciation,
amortization and cost recovery deductions will be taken into account in
accordance with the principles of clause (iii) below; (ii) in the case of Taxes
imposed on specific transactions or events, Taxes imposed on specific
transactions or events occurring on or before the Closing Date; and (iii) in the
case of Taxes imposed on a periodic basis, or in the case of any other Taxes not
covered by clauses (i) or (ii) above, the amount of such Taxes for the entire
Straddle Period multiplied by a fraction (a) the numerator of which is the
number of calendar days in the period ending on the Closing Date and (b) the
denominator of which is the number of calendar days in the entire Straddle
Period.
 
 
- 42 -

--------------------------------------------------------------------------------

 
9.3. Income Tax Refunds and Tax Credits.  In the event that any income Tax
refund or Tax credit is received by the Company in respect of any Pre-Closing
Tax Period or Interim Period, the Company shall pay to the Stockholders an
amount equal to (i) with respect to a refund, such refund plus any interest
earned on such refund less any expenses incurred by the Company (including any
income Tax reasonably expected to be imposed on such refund), except to the
extent such refund is reflected as an asset on the Recent Balance Sheet or the
Final Closing Statement and (ii) with respect to a Tax credit, the Stockholders
shall receive the benefit of such Tax credit and may elect (a) to apply such Tax
credit against Taxes owed for a Pre-Closing Tax Period or Interim Period, and/or
(b) to receive the amount paid by a buyer of such Tax credit less any expenses
incurred by the Company in the potential sale of such Tax credit after the
Closing.
 
9.4. Assistance and Records.  The parties shall provide each other with such
assistance as each may reasonably request in connection with: (i) the
preparation of Tax Returns required to be filed with respect to the Company;
(ii) any audit or other examination by any Taxing Authority; (iii) any judicial
or administrative proceedings relating to liability for Taxes; or (iv) any claim
for refund in respect of such Taxes.  Such assistance shall include making
employees available to other parties and their counsel during regular business
hours, providing additional information and explanation of any material to be
provided, and furnishing to or permitting the copying during regular business
hours by any party or its counsel of any records, returns, schedules, documents,
work papers or other relevant materials which might reasonably be expected to be
used in connection with any such return, audit, examination, proceeding or
claim.  Buyer will retain and upon the reasonable request of the Stockholders
provide any records or information which may be relevant to any such return,
audit, examination, proceeding or claim.
 
9.5. Transfer Taxes.  All sales, use, documentary, transfer or similar Taxes
imposed as a result of the transactions contemplated hereby shall be split
equally by the Stockholders, on one hand, and Buyer, on the other hand, when
due, and the Stockholders will, at their own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes, and, if required
by applicable law, Buyer will, and will cause the Company to, join in the
execution of any such Tax Returns and other documentation.
 
9.6. Survival of Obligations.  The obligations of the parties set forth in this
Article ‎IX shall be unconditional and absolute and shall remain in effect
without limitation as to time.
 
ARTICLE X
SURVIVAL AND INDEMNIFICATION
 
10.1. Survival.  The representations and warranties under this Agreement or in
any statement or certificate furnished or to be furnished pursuant hereto or in
connection with the transactions contemplated hereby shall survive until [***]
after the Closing Date (the “Survival Period”) and no action or claim for Losses
resulting from any misrepresentation or breach of warranty shall be brought or
made after the Survival Period, except that such time limitation shall not apply
to:
 
 
- 43 -

--------------------------------------------------------------------------------

 
(a) representations and warranties under Section ‎5.18 hereof (relating to Tax
matters), which shall survive until [***] after the expiration of the applicable
statute of limitations (giving effect to any waiver or extension thereof);
 
(b) representations and warranties under Section ‎5.16 hereof (relating to
environmental matters) or Section ‎5.17 hereof (relating to employee benefit
matters), which shall survive until the third (3rd) anniversary of the Closing
Date;
 
(c) representations and warranties under Sections ‎5.1 and ‎6.1 hereof (relating
to organization), Sections ‎4.1, ‎5.2, and ‎6.2 hereof (relating to authority),
Sections ‎4.3 and ‎5.4 hereof (relating to capitalization and ownership),
Section 4.5 (relating to subsidiaries), Sections ‎5.23 and 6.5 (relating to
brokers), all of which shall survive indefinitely;
 
(d) covenants contained herein, which shall survive indefinitely or for the
period explicitly specified herein;
 
(e) any claims which have been specifically asserted and which are the subject
of a written notice from the Stockholders to Buyer or from Buyer to the
Stockholders, as may be applicable, prior to the expiration of the applicable
Survival Period.
 
10.2. Several Indemnification.  Each of the Stockholders shall severally and not
jointly indemnify and defend Buyer, the Company, and each of their respective
directors, officers, affiliates, employees, agents, and representatives, and
shall hold each of them harmless from and against all Losses that are incurred
or suffered by any of them in connection with or resulting from: (i) breaches of
representations and warranties (the “Several Representations”) made by such
Stockholder in Sections ‎4.1, ‎4.2, and ‎4.3 hereof (relating to authority, no
conflict, and title) and covenants (the “Several Covenants, and together with
the Several Representations, the “Several Indemnity Items”) made by such
Stockholder in Section ‎8.1 hereof (relating to confidentiality); and (ii) the
enforcement by Buyer or the Company of its indemnification rights related to
breaches of Several Indemnity Items made by such Stockholder under this
Agreement.
 
10.3. Joint and Several Indemnification.
 
(a) The Stockholders shall jointly and severally indemnify and defend Buyer, the
Company, and each of their respective directors, officers, affiliates,
employees, agents, and representatives, and shall hold each of them harmless
from and against all Losses that are incurred or suffered by any of them in
connection with or resulting from:
 
(i) any misrepresentation or breach of, or inaccuracy in, any representation or
warranty that is not a Several Representation made by the Stockholders or the
Company in this Agreement, any Ancillary Agreement or any schedule or Disclosure
Schedule furnished or to be furnished to Buyer in connection with or as
contemplated by this Agreement;
 
 
- 44 -

--------------------------------------------------------------------------------

 
(ii) any breach of any covenant that is not a Several Covenant made by the
Stockholders in this Agreement, any Ancillary Agreement or any schedule or
Disclosure Schedule furnished or to be furnished to Buyer in connection with or
as contemplated by this Agreement, whether such covenant requires performance
prior to or after the Closing, or any breach of any covenant made by the Company
in this Agreement, any Ancillary Agreement or any schedule or Disclosure
Schedule furnished or to be furnished to Buyer in connection with or as
contemplated by this Agreement, which covenant of the Company required
performance prior to or at the Closing;
 
(iii) any certificate of incorporation, bylaws or other governance document
provision, agreements or insurance policy provisions relating to the
indemnification of any person who was a Stockholder or director or officer of
the Company prior to the Closing (except if such Losses would be covered by the
“tail” directors’ and officers’ liability insurance policies to be maintained by
the Company pursuant to Section 7.2); and
 
(iv) the enforcement by Buyer or the Company of its indemnification rights
related to breaches of items that are not Several Indemnity Items under this
Agreement.
 
(b) Buyer and the Company shall jointly and severally indemnify the Stockholders
and shall hold each of them harmless from and against all Losses that are
incurred or suffered by any of them in connection with or resulting from:
 
(i) any misrepresentation or breach of any representation or warranty made by
Buyer in this Agreement, any Ancillary Agreement or any schedule furnished or to
be furnished to the Stockholders in connection with or as contemplated by this
Agreement;
 
(ii) any breach of any covenant made by Buyer in this Agreement, any Ancillary
Agreement or any schedule furnished or to be furnished to the Stockholders in
connection with or as contemplated by this Agreement, whether such covenant
requires performance prior to or after the Closing, or any breach of any
covenant made by the Company in this Agreement, any Ancillary Agreement or any
schedule furnished or to be furnished by the Company in connection with or as
contemplated by this Agreement, which covenant of the Company requires
performance after the Closing; and
 
(iii) the enforcement by the Stockholders of their indemnification rights under
this Agreement.
 
(c) Notwithstanding the foregoing, the following limitations shall apply to
indemnification:
 
(i) other than as specified in subparagraph (iii) below, the Stockholders shall
not be obligated to provide any such indemnification for Losses pursuant to
claims (other than Third Party Claims) under Section ‎10.3(a)(i) and Buyer and
the Company shall not be obligated to provide any such indemnification for
Losses pursuant to claims (other than Third Party Claims) under Section
‎10.3(b)(i), unless the aggregate amount that the Stockholders, Buyer or the
Company, as applicable, are entitled to recover in respect of all such claims
exceeds $[***] (the “Threshold”), in which case the Indemnitor will be liable
for the entire amount of all Losses;
 
 
- 45 -

--------------------------------------------------------------------------------

 
(ii) other than as specified in subparagraphs (iii) below, the maximum aggregate
obligation of: (i) the Stockholders hereunder for Losses pursuant to claims
under Section ‎10.3(a)(i); and (ii) Buyer and the Company hereunder for Losses
pursuant to claims under Section ‎10.3(b)(i) shall not exceed $[***] (the
“Maximum”); provided, however, that if the Deferred Payment has not been
delivered by the Buyer pursuant to Section 2.5, then the Stockholders’ total
liability under the foregoing Section shall be limited to $[***]; and
 
(iii) the Maximum shall not apply to Losses arising in respect of claims for
misrepresentations and breach of warranties under Sections ‎5.1 and ‎6.1 hereof
(relating to organization), Sections ‎4.1, ‎5.2, and ‎6.2 hereof (relating to
authority), Sections ‎4.3 and ‎5.4 hereof (relating to capitalization and
title), Section ‎5.5 hereof (relating to subsidiaries), Section ‎5.18 hereof
(relating to Taxes) or Sections ‎5.23 and ‎6.5 hereof (relating to brokers), or
claims under Sections 10.3(a)(ii)-(iv) or 10.3(b)(ii)-(iii) hereof, all of which
may be asserted up to $[***]; provided, however, that if the Deferred Payment
has not been delivered by the Buyer pursuant to Section 2.5, then the
Stockholders’ total liability under the foregoing Sections shall be limited to
$[***].
 
10.4. Claims and Process.
 
(a) A party entitled to indemnification hereunder shall herein be referred to as
an “Indemnitee.”  A party obligated to indemnify an Indemnitee hereunder shall
herein be referred to as an “Indemnitor.”  As soon as is reasonable after an
Indemnitee either: (i) receives notice of any claim or the commencement of any
action by any third party which such Indemnitee reasonably believes may give
rise to a claim for indemnification from an Indemnitor hereunder (a “Third Party
Claim”); or (ii) gains any knowledge that it has sustained any Loss not
involving a Third Party Claim or action which such Indemnitee reasonably
believes may give rise to a claim for indemnification from an Indemnitor
hereunder, such Indemnitee shall, if a claim in respect thereof is to be made
against an Indemnitor under this Article ‎X, notify such Indemnitor in writing
of such claim, action or Loss, as the case may be; provided, however, that
failure to notify the Indemnitor shall not relieve the Indemnitor of its
indemnity obligation, except to the extent the Indemnitor is actually prejudiced
in its defense of the action by such failure.  Any such notification must be in
writing and must state in reasonable detail the nature and basis of the claim,
action or Loss, to the extent known.  Except as provided in this Section ‎10.4,
the Indemnitor shall have the right, using counsel reasonably acceptable to the
Indemnitee, to contest, defend, litigate or settle any such Third Party Claim
which involves (and continues to involve) solely monetary damages; provided,
that the Indemnitor shall have notified the Indemnitee in writing of its
intention to so contest within thirty (30) calendar days of the Indemnitee
having given notice of the Third Party Claim to the Indemnitor and; provided,
further, that (1) the Indemnitor expressly agrees in such notice to the
Indemnitee that, as between the Indemnitor and the Indemnitee, the Indemnitor
shall be solely obligated to fully satisfy and discharge the Third Party Claim;
(2) the Third Party Claim is not, in the reasonable judgment of the Indemnitee,
likely to result in Losses that will exceed the Maximum; (3) if reasonably
requested to do so by the Indemnitee, the Indemnitor shall have made reasonably
adequate provision to ensure the Indemnitee of the financial ability of the
Indemnitor to satisfy the full amount of any adverse monetary judgment that may
result from such Third Party Claim; (4) assumption by the Indemnitor of such
Third Party Claim could not reasonably be expected to result in a Loss that
would be materially detrimental to or would materially injure the Indemnitee’s
reputation, future business prospects or position in any other Third Party
Claim; and (5) the Indemnitor shall diligently contest the Third Party Claim
(the conditions set forth in clauses (1), (2), (3), (4) and (5) being
collectively referred to as the “Litigation Conditions”).  The Indemnitee shall
have the right to participate in, and to be represented by counsel (at its own
expense) in any such contest, defense, litigation or settlement conducted by the
Indemnitor; provided, that the Indemnitee shall be entitled to reimbursement
therefor (X) if the Indemnitor shall lose its right to contest, defend,
litigate, and settle the Third Party Claim or (Y) in the reasonable opinion of
counsel to Indemnitee, a conflict or potential conflict exists between
Indemnitee and Indemnitor that would make such separate representation
advisable.
 
 
- 46 -

--------------------------------------------------------------------------------

 
(b) The Indemnitor, if it shall have assumed the defense of any Third Party
Claim as provided in this Agreement, shall not enter into any compromise or
settlement of, or consent to the entry of any judgment arising from, any such
Third Party Claim without the prior written consent of the Indemnitee (which
consent shall not be unreasonably withheld or delayed).  The Indemnitor shall
not, without the prior written consent of the Indemnitee enter into any
compromise or settlement which: (1) commits the Indemnitee to take, or to
forbear to take, any action; (2) does not provide for a complete release by such
third party of the Indemnitee; or (3) requires payment by the Indemnitee of any
amount.  The Indemnitee shall have the sole and exclusive right to settle any
Third Party Claim, on such terms and conditions as it deems reasonably
appropriate, to the extent such Third Party Claim involves injunctive or other
non-monetary relief that binds the Indemnitee in any way, and shall have the
right to settle any Third Party Claim involving monetary damages with the
written consent of the Indemnitor, which consent shall not be unreasonably
withheld or delayed.  All expenses (including attorneys’ fees) incurred by the
Indemnitor in connection with the foregoing shall be paid by the Indemnitor.  No
failure by an Indemnitor to acknowledge in writing its indemnification
obligations under this Article ‎IX shall relieve it of such obligations to the
extent such obligations exist.
 
(c) If an Indemnitee is entitled to indemnification against a Third Party Claim,
and the Indemnitor fails to accept a tender of, or assume the defense of, a
Third Party Claim pursuant to this Section ‎10.4, the Indemnitee shall have the
right, without prejudice to its right of indemnification hereunder, in its
discretion exercised in good faith, to contest, defend, and litigate such Third
Party Claim, and may settle such Third Party Claim either before or after the
initiation of litigation, at such time and upon such terms as the Indemnitee
deems fair and reasonable so long as the settlement agreement (1) does not
commit the Indemnitor to take, or to forbear to take, any action, (2) provides
for a complete release by such third party of the Indemnitor, and  (3) does not
require any non-monetary payment by the Indemnitor; provided, that at least ten
(10) calendar days prior to any such settlement, written notice of its intention
to settle is given to the Indemnitor.  If, pursuant to this Section ‎10.4, the
Indemnitee so contests, defends, litigates or settles a Third Party Claim for
which it is entitled to indemnification hereunder, the Indemnitee shall be
reimbursed on a monthly basis by the Indemnitor for the reasonable attorneys’
fees and other expenses of contesting, defending, litigating, and settling the
Third Party Claim which are incurred from time to time.
 
(d) Notwithstanding anything herein to the contrary, Buyer shall retain the sole
right to conduct and resolve any audit, administrative or judicial proceeding
relating to Taxes some or all of which the Stockholders may not be obligated to
indemnify Buyer and the Company pursuant to Article ‎IX or Article ‎X.
 
 
- 47 -

--------------------------------------------------------------------------------

 
10.5. Materiality.  For purposes of determining the existence of any
misrepresentation, breach of warranty or nonfulfillment of any covenant or
agreement, and calculating the amount of any Losses incurred in connection with
any such misrepresentation, breach of warranty or nonfulfillment of any covenant
or agreement, any and all references to material or Material Adverse Effect (or
other correlative terms) shall be disregarded.
 
10.6. Right of Offset.  Without limiting any other remedies available at law or
in equity, Buyer and the Company shall have the right to set off against any
payments due and owing from Buyer or the Company to the Stockholders to the
extent Buyer or the Company has suffered a Loss and made a claim for indemnity
against the Stockholders in this Agreement.
 
10.7. Sole Remedy.  Subject to Section ‎10.6, the indemnification provided for
in this Agreement shall be the sole remedy of the parties hereto and their
respective successors or assigns in respect of any claim for monetary damages
arising under or out of this Agreement or any Ancillary Agreement; provided,
however, that this Section ‎10.7 shall not apply to Losses resulting from
willful or intentional misrepresentations or fraud or for breaches of Section
‎2.5 or Article VIII.
 
10.8. No Circular Recovery.  After the Closing, no Stockholder shall make any
claim for indemnification against or contribution from Buyer or the Company by
reason of the fact that such Stockholder was a controlling person, director,
officer, employee, agent or other representative of the Company, or based on a
similar theory that would result in circular recovery, in connection with any
claim brought pursuant to this Agreement.
 
10.9. Effect of Investigation.  The right to indemnification under this Article
‎X shall not be affected by the knowledge of any party of any breach of a
representation or warranty or covenant by any other party at any time.  Each
party shall have the right, irrespective of any knowledge or investigation, to
rely fully on the representations and warranties and covenants of the other
parties herein and the other Ancillary Agreements.
 
10.10. Tax Treatment.  Any indemnification payments under this Article ‎X or
Article ‎IX shall be treated for Tax purposes as adjustments to the Aggregate
Purchase Price to the extent permitted by applicable law.  To the extent any
such indemnification payments are not permitted by applicable law to be treated
as adjustments to the Aggregate Purchase Price for Tax purposes, the Indemnitor
shall indemnify and hold harmless the Indemnitee for any Taxes imposed on any
such payments (the “Additional Indemnity”), and for any Taxes imposed on any
Additional Indemnity payments.
 
 
- 48 -

--------------------------------------------------------------------------------

 
ARTICLE XI
MISCELLANEOUS
 
11.1. Interpretive Provisions.
 
(a) Whenever used in this Agreement: (i) “including” (or any variation thereof)
means including without limitation; (ii) reference to “Company” in the
representations and warranties contained in this Agreement refers to Enantigen
Therapeutics, Inc. and any of its subsidiaries and their respect predecessors;
and (iii) any reference to gender includes all genders.
 
(b) For purposes of this Agreement, the Company shall be deemed to be an
Affiliate of the Stockholders prior to the Closing and an Affiliate of Buyer
after the Closing.
 
(c) The parties acknowledge and agree that: (i) each party and its counsel have
reviewed the terms and provisions of this Agreement and have contributed to its
drafting; (ii) the normal rule of construction, to the effect that any
ambiguities are resolved against the drafting party, shall not be employed in
the interpretation of it; and (iii) the terms and provisions of this Agreement
shall be construed fairly as to all parties hereto and not in favor of or
against any party, regardless of which party was generally responsible for the
preparation of this Agreement.
 
11.2. Entire Agreement.  This Agreement (including the Disclosure Schedules and
the certificates and exhibits attached hereto) together with the Ancillary
Agreements constitute the sole understanding and agreement of the parties with
respect to the subject matter hereof.
 
11.3. Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties hereto; provided, however, that this Agreement may not be
assigned by any Stockholder without the prior written consent of Buyer or be
assigned by Buyer without the prior written consent of the Stockholder
Representative, except that: (i) Buyer may, at its election and provided it
remains liable for its obligations hereunder, assign this Agreement to any
direct or indirect wholly owned subsidiary of Buyer; (ii) Buyer or the Company
or any such assignee may make a collateral assignment of its rights (but not its
obligations) under this Agreement to any lender providing financing to Buyer or
the Company in connection with the Closing; (iii) Buyer may, at its election,
assign this Agreement in connection with a sale of all or substantially all of
the assets of Buyer or the Company (whether by merger, asset sell, equity sale
or otherwise), (iv) each Stockholder may assign its rights (but not its
obligations) under this Agreement to any Affiliate of such Stockholder, and (v)
each Stockholder may assign this Agreement in connection with a sale of all or
substantially all of the assets of such Stockholder (whether by merger, asset
sell, equity sale or otherwise).
 
11.4. Headings.  The headings of the Articles, Sections, and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.
 
 
- 49 -

--------------------------------------------------------------------------------

 
11.5. Modification and Waiver.  No amendment, modification or alteration of the
terms or provisions of this Agreement shall be binding unless the same shall be
in writing and duly executed by the parties hereto, except that any of the terms
or provisions of this Agreement may be waived in writing at any time by the
party that is entitled to the benefits of such waived terms or provisions.  No
single waiver of any of the provisions of this Agreement shall be deemed to or
shall constitute, absent an express statement otherwise, a continuous waiver of
such provision or a waiver of any other provision hereof (whether or not
similar).  No delay on the part of any party in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof.
 
11.6. Expenses.  Except as otherwise expressly provided herein, each of the
parties hereto shall bear the expenses incurred by that party incident to this
Agreement and the transactions contemplated hereby, including all fees and
disbursements of counsel and accountants retained by such party, whether or not
the transactions contemplated hereby shall be consummated.
 
11.7. Notices.  Any notice, request, instruction or other document to be given
hereunder by any party hereto to any other party shall be in writing and shall
be given by delivery in person, by e-mail, by overnight courier or by registered
or certified mail, postage prepaid (and shall be deemed given when delivered if
delivered by hand, when sent by e-mail with an original copy thereof transmitted
to the recipient by one of the other means described herein no later than three
(3) business days thereafter, three (3) business days after mailing if mailed,
and one (1) business day after deposited with an overnight courier service if
delivered by overnight courier), as follows:
 

 
if to the Stockholder Representative to:
             
Pharmabridge, Inc.
3805 Old Easton Road
Doylestown, PA 18902
Attn: [***]
E-Mail: [***]
           
with a copy to:
              [***]            
if to Buyer or the Company to:
             
OnCore Biopharma, Inc.
3805 Old Easton Road
Doylestown, PA 18902
Attn: Chief Legal Officer
E-Mail: [***]
            with a copy to:               [***]            
if to Escrow Agent to:
              [***]  

 
or at such other address for a party as shall be specified by like notice.
 
 
- 50 -

--------------------------------------------------------------------------------

 
11.8. Governing Law; Consent to Jurisdiction.  This Agreement shall be construed
in accordance with and governed by the laws of the State of Delaware applicable
to agreements made and to be performed wholly within that jurisdiction.  Each
party hereto, for itself and its successors and assigns, irrevocably agrees that
any suit, action or proceeding arising out of or relating to this Agreement may
be instituted only in the courts of the State of Delaware located in Wilmington,
Delaware or in the courts of the Commonwealth of Pennsylvania located in Bucks
County, Pennsylvania, and generally and unconditionally accepts and irrevocably
submits to the exclusive jurisdiction of the aforesaid courts and irrevocably
agrees to be bound by any final judgment rendered thereby from which no appeal
has been taken or is available in connection with this Agreement.  Each party,
for itself and its successors and assigns, irrevocably waives any objection it
may have now or hereafter to the laying of the venue of any such suit, action or
proceeding, including any objection based on the grounds of forum non
conveniens, in the aforesaid courts.  Each of the parties, for itself and its
successors and assigns, irrevocably agrees that all process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section ‎11.7 hereof or at
such other address of which the other parties shall have been notified in
accordance with the provisions of Section ‎11.7 hereof, such service being
hereby acknowledged by the parties to be effective and binding service in every
respect.  Nothing herein shall affect the right to serve process in any other
manner permitted by law.
 
11.9. Public Announcements.  Neither the Stockholders, the Company, nor Buyer
shall make any public statements, including any press releases, with respect to
this Agreement and the transactions contemplated hereby without the prior
written consent of Buyer, in the case of the Stockholders, or the Stockholder
Representative, in the case of Buyer (in either case, which consent shall not be
unreasonably withheld, conditioned or delayed) except as may be required by
law.  If a public statement is required to be made by law, the parties shall
consult with each other in advance as to the contents and timing thereof.
 
11.10. No Third Party Beneficiaries.  This Agreement is intended and agreed to
be solely for the benefit of the parties hereto and their permitted successors
and assigns, and no other party shall be entitled to rely on this Agreement or
accrue any benefit, claim, or right of any kind whatsoever pursuant to, under,
by, or through this Agreement, except (i) for the provisions set forth in
Section 7.2 and (ii) for Fox Rothschild LLP, which shall receive such benefit,
claim and right and may rely on the provisions set forth in Section 2.5 hereto.
 
11.11. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
- 51 -

--------------------------------------------------------------------------------

 
In Witness Whereof, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.
 
 

    ONCORE BIOPHARMA, INC.               By: /s/ Patrick Higgins       Name:
Patrick T. Higgins       Title: Chief Executive Officer                        
 
PHARMABRIDGE, INC., AS A STOCKHOLDER AND AS STOCKHOLDER REPRESENTATIVE
                By: /s/ Xiaodong Xu       Name: Xiaodong Xu       Title:
President                           HEPATITIS B FOUNDATION                 By:
/s/ Timothy Block       Name: Timothy Block       Title: President              
            [***]                 By:         Name: [***]       Title: [***]  

 
 
[Signature Page to Stock Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
 
CLOSING DATE AND DEFERRED PAYMENT SCHEDULE AND PAYMENT INSTRUCTIONS


Closing Date Payment:


Pharmabridge - $947,291.16
Hepatitis B Foundation - $943,509.55


Deferred Payment


December 31, 2014:


Pharmabridge - $501,000.00
Hepatitis B Foundation - $499,000.00


March 31, 2015:


Pharmabridge - $1,002,000.00
Hepatitis B Foundation - $998,000.00


Payment Instructions


Pharmabridge:


[***]


Hepatitis B Foundation:


[***]
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT ‎2.1
 


 
COMPANY STOCKHOLDER OWNERSHIP PERCENTAGE; COMMON STOCK TO BE SOLD TO BUYER
 
 
STOCKHOLDER
 
 
COMMON STOCK OWNED
 
 
OWNERSHIP PERCENTAGE
 
Pharmabridge, Inc.
600 shares
50.1%
Hepatitis B Foundation
597 shares
49.9%



 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 2.6
 
EARN-OUT
 
Development Milestones.  Subject to the terms and conditions set forth in this
Agreement, upon the achievement of each of the triggering events listed in the
table below (each, a “Development Milestone”), Buyer shall pay to each
Stockholder as instructed in the Stockholder Notice (as defined below) for each
such payment, for distribution to the Stockholders, a cumulative payment equal
to the corresponding development milestone payment below (each, a “Development
Milestone Payment”), within fifteen (15) business days of achievement of such
Development Milestone:
 
DEVELOPMENT MILESTONES
DEVELOPMENT MILESTONE PAYMENT
 
First Earn-Out Product*
Second Earn-Out Product**
Enrollment of the first patient in a Phase 1b Clinical Trial in HBV infected
patients
[***]
[***]
Positive data from the first Phase 1b Clinical Trial in HBV infected patients
that enables another clinical study
[***]
[***]
Enrollment of first patient in the first Phase 2 Clinical Trial the design of
which, if successful, would enable a Phase 3 Clinical Trial
[***]
[***]
Enrollment of the first patient in the first Phase 3 Clinical Trial
[***]
[***]
Filing and acceptance for filing of the first Regulatory Approval in the United
States for an Earn-Out Product
[***]
[***]
Filing and acceptance for filing of the first Regulatory Approval for an
Earn-Out Product in either (i) the EMA or (ii) one (1) of the Major EU Countries
[***]
[***]
Filing and acceptance for filing of the first Regulatory Approval for an
Earn-Out Product in one (1) Asian country
[***]
[***]
Receipt of the first Regulatory Approval in the United States for an Earn-Out
Product
[***]
[***]
Receipt of the first Regulatory Approval for an Earn-Out  Product in either (i)
the EMA or (ii) one (1) of the Major EU Countries
[***]
[***]
Receipt of the first Regulatory Approval for an Earn-Out Product in one (1)
Asian country
[***]
[***]

 
 
 

--------------------------------------------------------------------------------

 
* First Earn-Out Product means the first Capsid Product or HBsAg Product to be
developed.
 
** Second Earn-Out Product means the second product to be developed that is
either a Capsid Product or a HBsAg Product and that contains a different Capsid
Compound or HBsAg Compound from the First Earn-Out Product.
 
Each of the foregoing Development Milestone Payments shall be payable only once
regardless of the number of times a given Development Milestone is achieved.  In
the event a Development Milestone is “skipped,” but a later Development
Milestone is achieved, then the Development Milestone Payment with respect to
the “skipped” Development Milestone shall be paid with the next Development
Milestone Payment.  In addition, in the event that an Earn-Out Product achieves
a given Development Milestone and the development or commercialization of such
Earn-Out Product is subsequently discontinued, then the Development Milestones
that were paid with respect to such discontinued Earn-Out Product shall not be
paid again for any subsequent Earn-Out Product, but any unpaid Development
Milestones with respect to a discontinued Earn-Out Product shall be paid with
respect to any subsequent Earn-Out Product upon achievement of the triggering
events associated with such unpaid Development Milestones.
 
Sales-Based Milestones.
 
Subject to the terms and conditions set forth in this Agreement, the first time
that cumulative, worldwide Net Sales of the First HBV Product exceeds a
threshold set forth in the table below, Buyer shall pay to each Stockholder as
instructed in the Stockholder Notice for each such payment, for distribution to
the Stockholders, a cumulative milestone payment equal to the corresponding
sales-based milestone payment below (each, a “Sales-Based Milestone Payment”),
payable as noted below:
 
 
 

--------------------------------------------------------------------------------

 
SALES-BASED MILESTONE
SALES-BASED MILESTONE
PAYMENT
PAYABLE
Cumulative worldwide Net Sales of the First HBV Product equal to or in excess of
$100,000,000
[***]
Within fifteen (15) business days of achievement
Cumulative worldwide Net Sales of the First HBV Product equal to or in excess of
$250,000,000
[***]
Payable within fifteen (15) business days of achievement, but no sooner than
first day of a new fiscal year after payment of the first Sales-Based Milestone
Payment
Cumulative worldwide Net Sales of the First HBV Product equal to or in excess of
$500,000,000
[***]
Payable within fifteen (15) business days of achievement, but no sooner than
first day of a new fiscal year after payment of the second Sales-Based Milestone
Payment
Cumulative worldwide Net Sales of the First HBV Product equal to or in excess of
$1,000,000,000
[***]
Payable within fifteen (15) business days of achievement, but no sooner than
first day of a new fiscal year after payment of the third Sales-Based Milestone
Payment

 
Notwithstanding anything contained in this Agreement to the contrary, each
Sales-Based Milestone Payment shall be payable only upon the first achievement
of such Sales-Based Milestone, and no amounts shall be due for subsequent or
repeated achievements of such Sales-Based Milestone.
 
Earn-Out Payments.
 
(a) Earn-Out Rates.  Subject to the terms and conditions set forth in this
Agreement, commencing upon the First Commercial Sale by Buyer, any of its
Affiliates (including Company) or any licensee or sublicensee, of the First HBV
Product and ending when the cumulative worldwide Net Sales of such First HBV
Product reach $[***] and the cumulative amount of Earn-Out Payments paid or due
to be paid to the Stockholders total $[***], Buyer shall pay to each Stockholder
as instructed in the Stockholder Notice for each such payment, for distribution
to the Stockholders, an amount on quarterly, worldwide Net Sales of such First
HBV Product (an “Earn-Out Payment”) equal to [***]% of Net Sales of such First
HBV Product.  For the avoidance of doubt, no further Earn-Out Payments shall be
due after the cumulative worldwide Net Sales of the First HBV Product reach
$[***].
 
(b)           Earn-Out Payments.  Buyer shall calculate all Earn-Out Payments
payable to the Stockholders for each calendar quarter at the end of such
calendar quarter, which amounts shall be converted to and paid in US
Dollars.  Buyer shall pay to the Stockholder Representative the Earn-Out
Payments due with respect to a given calendar quarter within [***] calendar days
after the end of such calendar quarter.
 


 
 

--------------------------------------------------------------------------------

 
Reports and Notices.
 
The Buyer shall, within 5 business days of any payment under this Exhibit 2.6
becoming due and owing to the Stockholders on account of the Development
Milestones, Sales-Based Milestones and Earn-Out Payments, send a notice to the
Stockholder Representative, which shall include a statement setting forth in
reasonable detail the calculation of such Earn-Out, including, if applicable,
the amount billed or invoiced and Net Sales of the First HBV Product in each
country during the applicable calendar quarter (including such amounts expressed
in local currency and as converted to US Dollars) and, if applicable, the
details of any Development Milestone.  The Stockholder Representative shall
thereafter send a notice to the Buyer (the “Stockholder Notice”) setting forth
the amounts to be paid to each Stockholder (which amounts may not exceed the
total amount owed to the Stockholders and which payments may not be divided into
more than two payments without the Buyer’s consent)  along with detailed payment
instructions, in the form of Schedule I to this Agreement.
 
Audit Rights.


The Company shall, and Buyer shall cause the Company to: (i) keep complete and
accurate records in reasonable detail to enable the Development Milestone
Payments, the Sales-Based Milestone Payments and Earn-Out Payments payable
hereunder to be determined; and (ii) provide Stockholders and their accountants
and advisors with reasonable access to all of the books and records of the
Company necessary to conduct an audit of Net Sales and all of the fees and other
payments payable under this Agreement (an “Audit”).  Access will be made
available: (a) during normal business hours; and (b) in a manner reasonably
designed to facilitate Stockholders’ Audit without unreasonable disruption to
the Company’s business.  Each Audit shall begin upon the date specified by the
Stockholders in a notice to the Company, and shall be completed as soon as
reasonably practicable thereafter.  Such notice shall be given to the Company a
minimum of ten (10) business days prior to the commencement of the Audit.  No
more than one Audit may be performed in any fiscal year.  The Company shall pay
to the Stockholders the amount of any underpayment determined by the Audit, plus
accrued interest, within thirty (30) days of the date of the auditor’s
determination.  If the Audit determines that the Company has underpaid any
payment by [***] or more, then the Company will also promptly pay the costs and
expenses of the Stockholders and their accountants in connection with the Audit.


Information Rights.


The Company shall, and Buyer shall cause the Company to, deliver to the
Stockholders quarterly reports (no later than 30 days after the end of each
quarter) on the status of clinical trials, applications for regulatory
approvals, and information relating to the development of Earn-Out
Products.  Notwithstanding the foregoing, Buyer may cease providing the
foregoing information during the period starting with the date thirty (30) days
before the Buyer’s good-faith estimate of the date of filing of a registration
statement if it reasonably concludes it must do so to comply with the Securities
and Exchange Commission rules applicable to such registration statement and
related offering; provided that Buyer’s covenants under this Section shall be
reinstated at such time as Buyer is no longer actively employing its
commercially reasonable efforts to cause such registration statement to become
effective.


 
 

--------------------------------------------------------------------------------

 
Survival.


The terms of this Exhibit 2.6 shall survive the Closing and shall remain in
effect without limitation as to time, provided, however, that terms of this
Exhibit 2.6 shall terminate immediately if the Common Stock is transferred back
to the Stockholders pursuant to the terms of Section ‎2.5 hereof.


If any of the intellectual property subject to this Exhibit 2.6 is sold or
otherwise transferred by Buyer or the Company following the Closing, it shall be
sold or transferred subject to, and the buyer or transferee shall assume, the
terms of this Exhibit 2.6.


 

 

--------------------------------------------------------------------------------